Exhibit 10.6
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
MATERIALS TRANSFER AGREEMENT
BY AND BETWEEN
NOVAVAX, INC.
AND
LABORATORIO AVI-MEX S.A. DE C.V.
DATED OCTOBER 19, 2009

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
TABLE OF CONTENTS

              Article 1 Transfer of Materials     1  
Section 1.1
  Transfer     1  
Section 1.2
  Purpose     1  
Section 1.3
  Delivery of Materials     2  
Section 1.4
  Payment for Influenza Vaccine     2  
Section 1.5
  Evaluation; Restrictions on Transfer     2   Article 2 Representations and
Warranties     3  
Section 2.1
  Representations and Warranties of Each Party     3  
Section 2.2
  Additional Representations and Warranties of Novavax     3  
Section 2.3
  Additional Representations, Warranties and Covenants of Avimex     4  
Section 2.4
  Representation by Legal Counsel     5  
Section 2.5
  Disclaimer     5   Article 3 MUTUAL COVENANTS     5  
Section 3.1
  Confidentiality.     5  
Section 3.2
  Compliance with Law     8  
Section 3.3
  Nonsolicitation of Employees     8   Article 4 REGULATORY APPROVAL     8  
Section 4.1
  Regulatory Matters     8   Article 5 Option     11  
Section 5.1
  Grant of Option     11  
Section 5.2
  Exercise of Option     11  
Section 5.3
  Effect of Option Exercise     11  
Section 5.4
  Escrow of Distribution Agreement     12   Article 6 Right of First Negotiation
    12  
Section 6.1
  Grant of Right of First Negotiation     13   Article 7 Term and Termination  
  13  
Section 7.1
  Term     13  
Section 7.2
  Termination for Cause     13  
Section 7.3
  Effects of Termination     14  
Section 7.4
  Survival of Certain Obligations     15   Article 8 Product Liability,
Indemnification, and insurance     15  
Section 8.1
  Indemnification by Novavax     15  
Section 8.2
  Indemnification by Avimex     15  
Section 8.3
  Product Liability Claims     16  
Section 8.4
  Procedure     16  
Section 8.5
  Insurance     17  
Section 8.6
  Liability Limitations     17   Article 9 MISCELLANEOUS.     17  
Section 9.1
  Governing Law; Jurisdiction; Dispute Resolution     17  
Section 9.2
  Definitions     19  
Section 9.3
  Force Majeure     21  

 



--------------------------------------------------------------------------------



 



             
Section 9.4
  Additional Approvals     22  
Section 9.5
  Waiver and Non-Exclusion of Remedies     22  
Section 9.6
  Notices     22  
Section 9.7
  Entire Agreement     23  
Section 9.8
  Amendment     23  
Section 9.9
  Assignment     24  
Section 9.10
       No Benefit to Others     24  
Section 9.11
       Counterparts     24  
Section 9.12
       Severability     24  
Section 9.13
       Further Assurance     24  
Section 9.14
       Publicity     24  
Section 9.15
       Relationship of the Parties     24  

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
MATERIALS TRANSFER AGREEMENT
          This Materials Transfer Agreement (this “Agreement”) is entered into
as of October 19, 2009 (the “Effective Date”) by and between Novavax, Inc., a
corporation organized under the laws of Delaware, United States (“Novavax”) and
Laboratorio Avi-mex, S.A. de C.V., a private company organized under the federal
laws of Mexico (“Avimex”). Each of Novavax and Avimex may be collectively
referred to as the “Parties” and each individually as a “ Party.”
          WHEREAS, the Parties entered into a Use of Protocol Agreement, dated
as of August 21, 2009, a copy of which is attached hereto;
          WHEREAS, Avimex desires to obtain Novavax’s Materials (as hereinafter
defined) for the purpose of (a) performing certain clinical trials in Mexico
(the “Evaluation”) and (b) filing for the necessary applications in the name and
on behalf of Novavax to obtain the sanitary registrations of the Influenza
Vaccine (as hereinafter defined) from the Federal Commission For Protection
Against Sanitary Risks (“COFEPRIS”) in Mexico, to allow the commercial sale of
the Influenza Vaccine in Mexico (the “Territory”) as a vaccine in humans ((a)
and (b) referred to collectively as the “Purpose”); and
          WHEREAS, Avimex and Novavax have entered into that certain
Confidentiality Agreement dated May 7, 2009 (the “Confidentiality Agreement”).
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and intending to be legally bound, the Parties agree as follows:
ARTICLE 1
TRANSFER OF MATERIALS
          Section 1.1 Transfer. Novavax shall transfer to Avimex amounts of the
Influenza Vaccine reasonably necessary to perform the Evaluation, including the
Clinical Trial (as defined in Section 1.5(a)). For purposes of this Agreement,
(a) “Influenza Vaccine” shall mean: Novavax’s current monovalent intra-muscular
H1N1 influenza vaccine containing a virus like particle (VLP) consisting of [* *
*] as designated as pandemic by the World Health Organization (WHO)
Collaborating Centers for Reference and Research on Influenza located at the
Centers for Disease Control and Prevention (CDC) in Atlanta, Georgia; and (b)
“Materials” shall include Influenza Vaccine, any associated know-how and data
and any substance that is replicated or derived therefrom. The Materials are
proprietary to Novavax. Novavax will be free, at its sole discretion, to
distribute the Materials to others and to use the Materials for its own purposes
anywhere in the world.
          Section 1.2 Purpose. Avimex shall use the Materials solely for the
Purpose in accordance with this Agreement, and shall not use the Materials in
any activities except as specifically and expressly set forth in this Agreement.
Avimex agrees that nothing herein shall

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
be deemed to grant any right or license, express or implied, under any Novavax
patents, know-how or other proprietary rights of Novavax whatsoever.
          Section 1.3 Delivery of Materials. Novavax will deliver the Influenza
Vaccine necessary to complete the Clinical Trial in a reasonable time to allow
for a timely start of the Clinical Trial. Avimex shall obtain all permits and
approvals from any applicable Mexican governmental entity or regulatory body
necessary to import the Influenza Vaccine in Mexico. Notifications to the U.S.
Food and Drug Administration by Novavax regarding export and the receipt of
certain U.S. Certificates of Export may be necessary.
          Section 1.4 Payment for Influenza Vaccine.
     (a) Avimex shall pay Novavax [* * *]% of Novavax’s Production Costs for all
Influenza Vaccine transferred pursuant to this Agreement for purposes of
conducting the clinical trials (the “Transfer Price”). Novavax will include with
each shipment of Influenza Vaccine an invoice setting forth the Transfer Price
for the Influenza Vaccine in each shipment. Payment shall be due to Novavx
thirty (30) days after Avimex’s receipt of the Influenza Vaccine.
     (b) Avimex shall pay Novavax [* * *] upon execution of this Agreement. Such
payment is not refundable under any circumstances, but is creditable against
certain payments that may be owed under the Distribution Agreement.
          Section 1.5 Evaluation; Clinical Trial; Restrictions on Transfer.
     (a) Evaluation of the Product will include a clinical trial of the Product
that will be conducted in Mexico (the “Clinical Trial”). Avimex and Novavax have
developed or will develop the protocol for the Clinical Trial and the final
protocol will be subject to approval of Novavax. Novavax shall be the sponsor of
the Clinical Trial. Avimex will continue to have authority to appear before
Regulatory Authorities on behalf of Novavax in connection with the Clinical
Trial and seeking Regulatory Approval, provided that Avimex is in compliance
with this Agreement, and Article 4 in particular.
     (b) Avimex has obtained or will obtain all regulatory approvals and
licenses from any governing body in Mexico that are required to conduct the
Clinical Trial at its expense. All such approvals and licenses will be in the
name of Novavax, except as otherwise provided by Novavax in writing.
     (c) Avimex will pay [* * *] for passthrough and site costs for the Clinical
Trial and for out of pocket expenses related to the Clinical Trial and other
development and regulatory costs, including regulatory counsel, up to a maximum
[* * *]. Upon execution of this Agreement, Novavax will pay to Avimex [* * *]
which shall be used by Avimex to pay for passthrough and site costs in excess of
Avimex’s payment above. Upon determination to begin phase 2 of the Clinical
Trial (which must be agreed to by Novavax), Novavax will pay to Avimex [* * *]
which shall be used by Avimex to pay for

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
passthrough and site costs in excess of the prior payments set forth above.
Avimex will provide to Novavax a report reflecting all passthrough and site
costs, out of pocket expenses related to the Clinical Trial and other
development and regulatory costs, including regulatory counsel (totaling up to
[* * *]), reflecting the payments by Avimex and Novavax under this
Section 1.5(c) with supporting documentation. Novavax shall also pay for all CRO
costs related to the Clinical Trial.
     (d) Subject to the prior written consent of Novavax and the prior approval
of all applicable Mexican Governmental Entities, Avimex may evaluate the
Material in the Territory in any facilities, by persons or entities, and under
any protocols approved in advance by Novavax. Any person or entity that
evaluates the Material shall be subject to a written agreement of
confidentiality at least as restrictive as the provisions contained in this
Agreement and the Confidentiality Agreement and shall be obligated to assign to
Avimex all information and intellectual property generated in connection with
any use of the Materials or activities hereunder.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
          Section 2.1 Representations and Warranties of Each Party. As of the
Effective Date, each of Avimex and Novavax hereby represents and warrants to the
other Party hereto as follows:
     (a) it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of its incorporation or formation;
     (b) the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate or entity action and does
not require any shareholder or owner action or approval;
     (c) it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; and
     (d) the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions does not and may not conflict
with or result in a breach of any of the terms and provisions of or require
consent or constitute a default under (i) a loan agreement, guaranty, financing
agreement, agreement affecting a product or other agreement or instrument
binding or affecting it or its property; (ii) the provisions of its charter or
operative documents or bylaws; or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound.
          Section 2.2 Additional Representations and Warranties of Novavax.
Novavax hereby represents and warrants to Avimex as of the Effective Date that:

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (a) Novavax has the full right, power and authority to grant the right to
perform the Evaluation of the Materials granted to Avimex under this Agreement;
and
     (b) By virtue of the License Agreement between Novavax and Wyeth Holdings
Corporation (“Wyeth”), dated July 5, 2007, Novavax does not infringe the patents
owned by Wyeth that are licensed to Novavax in such License Agreement.
          Section 2.3 Additional Representations, Warranties and Covenants of
Avimex. Avimex hereby represents, warrants and, where applicable, covenants to
Novavax that as of the Effective Date:
     (a) Avimex has no products currently under development or commercialization
for the prevention of pandemic influenza in the Territory;
     (b) Avimex will not develop or commercialize any vaccine or other product
in the Territory for pandemic influenza in humans other than as contemplated by
this Agreement; and
     (c) None of Avimex or any of its Subsidiaries or any of their respective
representatives has corruptly (within the meaning of Applicable Law) or
otherwise illegally offered, paid, promised to pay, or authorized the payment of
any money, or offered, given, promised to give, or authorized the giving of
anything of value to: (1) any government or similar official for purposes of (A)
(i) influencing any act or decision of such official in his or her official
capacity, (ii) inducing such official to do or omit to do any act in violation
of the lawful duty of such official, or (iii) securing any improper advantage;
or (B) inducing such official to use his or her influence with a governmental
entity or regulatory body to affect or influence any act or decision of such
governmental entity or regulatory body, in order to assist Avimex or any of its
Subsidiaries in obtaining or retaining business for or with, or directing
business to, any Person; (2) any political party or official thereof or any
candidate for political office for purposes of (A) (i) influencing any act or
decision of such party, official, or candidate in its or his or her official
capacity, (ii) inducing such party, official, or candidate to do or omit to do
an act in violation of the lawful duty of such party, official, or candidate, or
(iii) securing any improper advantage; or (B) inducing such party, official, or
candidate to use its or his or her influence with a governmental entity or
regulatory body to affect or influence any act or decision of such governmental
entity or regulatory body in order to assist Avimex or any of its Subsidiaries
in obtaining or retaining business for or with, or directing business to, any
Person; or (3) any Person, while knowing that all or a portion of such money or
thing of value will be offered, given, or promised, directly or indirectly, to
any official, to any political party or official thereof, or to any candidate
for political office, for purposes of (A) (i) influencing any act or decision of
such official, political party, party official, or candidate in his or her or
its official capacity, (ii) inducing such official, political party, party
official, or candidate to do or omit to do any act in violation of the lawful
duty of such official, political party, party official, or candidate, or
(iii) securing any improper advantage; or (B) inducing such official, political
party, party official, or candidate to use

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
his or her or its influence with a governmental entity or regulatory body to
affect or influence any act or decision of such governmental entity or
regulatory body, in order to assist Avimex or any of its Subsidiaries in
obtaining or retaining business for or with, or directing business to, any
Person.
          Section 2.4 Representation by Legal Counsel. Each Party hereto
represents that it has been represented by legal counsel in connection with this
Agreement and acknowledges that it has participated in the drafting. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption will exist or be implied against the Party
which drafted such terms and provisions.
          Section 2.5 Disclaimer. Avimex acknowledges that the Materials are
experimental in nature and they are provided WITHOUT WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
NOVAVAX MAKES NO REPRESENTATION OR WARRANTY THAT THE USE OF THE MATERIALS WILL
NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHTS. THE FOREGOING WARRANTIES OF
EACH PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF NONINFRINGEMENT, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.
EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT UNDER THIS AGREEMENT WILL BE
SUCCESSFUL. NOVAVAX MAKES NO REPRESENTATION THAT ANY CLINICAL TRIALS CONDUCTED
HEREUNDER WILL BE SUCCESSFUL.
ARTICLE 3
MUTUAL COVENANTS
          Section 3.1 Confidentiality.
     (a) Confidential Information. Except to the extent expressly permitted by
this Agreement and subject to the provisions of Section 3.1(b) and
Section 3.1(c) at all times during the Term and for five years following the
expiration or termination of this Agreement, each Party (a “Receiving Party”)
(a) will keep completely confidential and will not publish or otherwise disclose
any Confidential Information furnished to it by the other Party (a “Disclosing
Party”), except to those of the Receiving Party’s employees, Affiliates,
consultants or representatives who have a need to know such information
(collectively, “Authorized Recipients”) to perform such Party’s obligations
hereunder and (b) will not use Confidential Information of the Disclosing Party
directly or indirectly for any purpose other than performing its obligations
hereunder. The Receiving Party will be liable for any breach by any of its
Authorized Recipients of the restrictions set forth in this Agreement.
Notwithstanding the foregoing, Novavax may disclose Confidential

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Information of Avimex (i) as contemplated by Section 4.1(e) and (ii) to Third
Party Licensees to the extent necessary to comply with or conduct activities
under written arrangements with such Third Party Licensees provided that such
arrangements include obligations of confidentiality.
     (b) Exceptions to Confidentiality. The Receiving Party’s obligations set
forth in this Agreement will not extend to any Confidential Information of the
Disclosing Party:
     (i) that is or hereafter becomes part of the public domain through no
wrongful act, fault or negligence on the part of a Receiving Party or its
Authorized Recipients;
     (ii) that is received from a Third Party without restriction and without
breach of any agreement or fiduciary duty between such Third Party and the
Disclosing Party;
     (iii) that the Receiving Party can demonstrate by competent evidence was
already in its possession without any limitation or restriction on use or
disclosure prior to its receipt from the Disclosing Party;
     (iv) that is generally made available to Third Parties by the Disclosing
Party without any restriction imposed by the Disclosing Party on disclosure,
whether such restriction is by contract, fiduciary duty or by operation of law;
or
     (v) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party without any reference to
Confidential Information.
     (c) Authorized Disclosure. Each Party and its Authorized Recipients may
disclose Confidential Information to the extent that such disclosure is made in
response to a valid order, governmental inquiry, or request (each an “Order”) of
a court of competent jurisdiction or other agency, as applicable; provided,
however, that the Receiving Party must first have given notice to the Disclosing
Party and given the Disclosing Party a reasonable opportunity to quash such
Order or to obtain a protective order requiring that the Confidential
Information and/or documents that are the subject of such Order be held in
confidence by such court or agency or, if disclosed, be used only for the
purposes for which the Order was issued; and provided further that if an Order
is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such Order will be limited to that
information that is legally required to be disclosed in such response to such
Order.
     (d) Notification. The Receiving Party will notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.
     (e) Destruction of Confidential Information. Upon the expiration or earlier
termination of this Agreement, the Receiving Party will (a) destroy all tangible
embodiments of Confidential Information of the Disclosing Party, including any
and all copies thereof, and those portions of any documents, memoranda, notes,
studies, and analyses prepared by the Receiving Party or its Authorized
Recipients that contain, incorporate, or are derived from such Confidential
Information and provide written certification of such destruction to the
Disclosing Party in a form reasonably acceptable to the Disclosing Party,
provided that the legal department of the Receiving Party will have the right to
retain one copy of any such tangible embodiments for archival purposes, provided
such copy will continue to be maintained on a confidential basis subject to the
terms of this Agreement, and (b) immediately cease, and will cause its
Authorized Recipients to cease, use of such Confidential Information as well as
any information or materials that contain, incorporate, or are derived from such
Confidential Information.
     (f) Use of Name and Disclosure of Terms. Each Party will keep the existence
of, the terms of, and the transactions covered by this Agreement confidential
and will not disclose such information to any other Person through a press
release or otherwise, or mention or otherwise use the name, insignia, symbol,
trademark, trade name, or logotype of the other Party or its Affiliates in any
manner without the prior written consent of the other Party in each instance
(which will not be unreasonably withheld). The restrictions imposed by this
Section 3.1(f) will not prohibit either Party from making any disclosure that is
required by Applicable Law, rule, or regulation or the requirements of a
national securities exchange or another similar regulatory body including
disclosing such information in any clinical trial database maintained by or on
behalf of a Party. Further, the restrictions imposed on each Party under this
Section 3.1(f) are not intended, and will not be construed, to prohibit a Party
from identifying the other Party in its internal business communications,
provided that any Confidential Information in such communications remains
subject to this Section 3.1(f).
     (g) Remedies. The Parties acknowledge and agree that the restrictions set
forth in this Section 3.1 are reasonable and necessary to protect the legitimate
interests of the Parties and that neither Party would have entered into this
Agreement in the absence of such restrictions, and that any breach or threatened
breach of any provision of this Section 3.1 will result in irreparable injury to
the other Party for which there will be no adequate remedy at law.
Notwithstanding the arbitration provisions set forth in Section 9.1(c), in the
event of a breach or threatened breach of any provision of Section 3.1 by a
Party, the other Party will be authorized and entitled to obtain from any court
of competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights will be cumulative and in
addition to any other rights or remedies to which such Party may be entitled in
law or equity. The breaching Party

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
agrees to waive any requirement that the non-breaching Party (i) post a bond or
other security as a condition for obtaining any such relief and (ii) show
irreparable harm, balancing of harms, consideration of the public interest or
inadequacy of monetary damages as a remedy. Nothing in this Section 3.1(g) is
intended, or will be construed, to limit the Parties’ rights to equitable relief
or any other remedy for a breach of any provision of this Agreement.
          Section 3.2 Compliance with Law. Each Party hereby covenants and
agrees to comply with all Applicable Laws applicable to its activities connected
with the development of the Influenza Vaccine. Without limiting the generality
of the foregoing:
     (a) Patient Information . Each Party agrees to abide by all laws, rules,
regulations, and orders of all applicable supranational, national, federal,
state, provincial, and local governmental entities concerning the
confidentiality or protection of patient identifiable information and/or
patients’ protected health information, as defined by any other applicable
legislation in the course of their performance under this Agreement.
     (b) Debarment. Each Party agrees that it will not use, in any capacity, in
connection with any of its obligations to be performed under this Agreement any
individual who has been debarred under the FD&C Act or the Generic Drug
Enforcement Act or analogous law.
          Section 3.3 Nonsolicitation of Employees. During the Term of this
Agreement and for a period of one year thereafter, each Party agrees that
neither it nor any of its Affiliates will recruit, solicit or induce any
employee of the other Party that is involved in the activities conducted
pursuant to this Agreement to terminate his or her employment with such other
Party and become employed by or consult for such other Party, whether or not
such employee is a full-time employee of such other Party, and whether or not
such employment is pursuant to a written agreement or is at-will. For purposes
of the foregoing, “recruit”, “solicit” or “induce” does not include (a)
circumstances where an employee of one Party initiates contact with the other
Party or any of is Affiliates with regard to possible employment, or (b) general
solicitations of employment not specifically targeted at employees of a Party or
any of its Affiliates, including responses to general advertisements. In
addition, during the Term of this Agreement and for a period of one year
thereafter, neither Party may hire or employ any such employee of the other
Party (including personnel who were employees of such other Party within a
period of one year or less from the date of the proposed hiring or employment)
without the prior written consent of such other Party, unless such other Party
had previously terminated the employment of such former employee.
ARTICLE 4
REGULATORY APPROVAL
          Section 4.1 Regulatory Matters.

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (a) Responsibility For Regulatory Interactions. Regulatory strategy for the
Influenza Vaccine and all decision-making with respect thereto will be discussed
by the Parties and approved by Novavax. Avimex will use Commercially Reasonable
Efforts to obtain in a timely manner Regulatory Approvals in the name of Novavax
with respect to the Influenza Vaccine. Avimex will be primarily responsible for
conducting all activities relating to obtaining Regulatory Approvals in the
Territory, including without limitation, preparing and submitting Regulatory
Submissions and attending meetings with Regulatory Authorities; provided that
Novavax may prepare filings or portions of the filings for review of Avimex if
Novavax so chooses and, in any event, Novavax will be included in the process of
preparing Regulatory Submissions and the contents of all Regulatory Submissions
shall be subject to Novavax approval, all as set forth in Section 4.1(b).
Novavax will own all right, title, and interest in, and shall be the entity
named in, all Regulatory Submissions for the Influenza Vaccine in the Territory.
The costs incurred in carrying out the responsibilities pursuant to this
Section 4.1(a) will be born by Avimex.
     (b) Review of Regulatory Submissions.
     (i) Avimex will provide Novavax with advance copies of any substantive
Regulatory Submissions made by Avimex in the Territory reasonably in advance of
submission to a Regulatory Authority (and in any event no less than 10 days in
advance) and will provide Novavax a meaningful opportunity to comment or to make
suggestions, and Avimex will not unreasonably reject comments or suggestions
from Novavax. Avimex acknowledges that Novavax may share such Regulatory
Submissions with Third Party Licensees and seek input from same. Avimex will not
submit any Regulatory Submissions in any Territory unless Avimex has complied
with this Section 4.1(b)(i) with respect to such Regulatory Submissions and has
received written consent of Novavax to such Regulatory Submissions.
     (ii) Novavax will keep Avimex reasonably informed as to the clinical
development of the Influenza Vaccine outside of the Territory. In the event that
any clinical trial results are not satisfactory and therefore would not support
Regulatory Approval in the Territory, then Avimex and Novavax will discuss and
agree whether clinical development should continue in the Territory and/or
whether any clinical development plans should be amended or terminated.
     (c) Trademarks. Subject to Novavax’s prior written approval, Avimex shall
develop, apply for, maintain and own one or more unique trademarks for the sale
of Influenza Vaccine by Avimex in the Territory (each a “Trademark”). Trademarks
may be submitted with the Regulatory Submissions as required by the applicable
Regulatory Authority. Unless otherwise agreed in writing, Trademarks shall be
owned by Avimex and will remain Avimex’s property at all times. No license,
either express or implied, is granted to the Trademarks by virtue of this
Agreement to Novavax or any other third party.

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (d) Regulatory Cooperation.
     (i) Novavax will either provide Avimex with reasonable assistance in
compiling Regulatory Submissions by providing any information, including but not
limited to, reports, summaries and overviews relating to development or
manufacturing of the Influenza Vaccine Product by Novavax or Novavax will
compile such information to be included in such Regulatory Submission.
     (ii) Novavax will use Commercially Reasonable Efforts under any arrangement
with Third Party Licensees to seek to have such Third Party Licensee provide to
Avimex the same information relating to development or manufacturing of the
Influenza Vaccine by the Third Party Licensee or its Affiliates as that
described in Section 4.1(d)(i), provided, however, that Novavax will have no
liability to Avimex for any failure to cause such Third Party to provide Avimex
with such information, so long as Novavax has used the reasonable efforts
described above.
     (iii) Avimex will keep Novavax reasonably informed regarding the status and
progress of development activity, including without limitation, providing such
Novavax with: (i) advance notice of all meetings scheduled with a Regulatory
Authority (including notice within 24 hours of a request for a meeting received
from a Regulatory Authority) related to the Influenza Vaccine; (ii) a copy of
all substantive written correspondence from a Regulatory Authority involving a
Regulatory Submission; and (iii) notice of all oral substantive correspondence
from a Regulatory Authority involving a Regulatory Submission. Avimex will
provide Novavax with an agenda and an invitation to attend substantive meetings
with a Regulatory Authority involving a Regulatory Submission. Furthermore, the
Parties will agree in advance on all substantive written communications with
and, to the extent permitted by Applicable Law, will both have the right to
participate in all meetings and oral communications with Regulatory Authorities.
Avimex acknowledges that Novavax may share such written communications, notices
and agendas with Third Party Licensees and seek input from same.
     (e) Clinical Trial Data. All clinical trial data being developed during the
Evaluation and any other clinical trial data being developed by or on behalf of
Novavax from the Influenza Vaccine, shall be maintained by a clinical resource
organization or statistical analyst chosen by Novavax (and reasonably acceptable
to Avimex) (the “Data CRO”). The Data CRO may merge all data into one master
database as may be appropriate. Avimex will have free access to all data held by
the Data CRO resulting from clinical trials conducted by Avimex under this
Agreement. Novavax shall provide Avimex, within a reasonable amount of time
after any Avimex request, with access to clinical trial data developed by or on
behalf of Novavax related to the Influenza Vaccine. The use of the clinical
trial data generated during the Evaluation is set forth in Section 5.3.

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (f) Adverse Events. Within 60 days after the Effective Date, the Parties
will enter into a pharmacovigilance agreement, which upon such execution will be
attached as Exhibit A hereto and hereby incorporated into this Agreement by
reference (the “Pharmacovigilance Agreement”). The Parties will comply with the
provisions of such agreement. The Parties acknowledge and agree that Novavax
maintains and will be the recognized holder of a global safety database for
adverse event reports related to the Influenza Vaccine received by either Party.
Novavax will cooperate with Avimex to the extent Avimex requests access to such
global safety database. Except as otherwise provided in the Pharmacovigilance
Agreement or as agreed to by the Parties, Novavax, or its designee, will be
responsible for responding to all safety inquiries regarding the Influenza
Vaccine.
ARTICLE 5
OPTION
          Section 5.1 Grant of Option. Novavax hereby grants, on the terms and
conditions hereof, an irrevocable right and option to Avimex during the Term of
this Agreement (the “Option”) to enter into the non-exclusive Distribution
Agreement in the form attached hereto as Exhibit A (the “Distribution
Agreement”).
          Section 5.2 Exercise of Option.
     (a) Voluntary Exercise of Option. So long as Avimex is in compliance with
the terms of this Agreement, Avimex shall have the right, in its sole and
absolute discretion, to exercise the Option at any time during the Term of this
Agreement by sending a written notice to Novavax, indicating a final decision to
exercise the Option (“Positive Decision Notice” or the “Option Exercise”).
     (b) Immediate Decision on Exercise of Option Upon Regulatory Approval.
Within 7 calendar days of receipt of Regulatory Approval, if received during the
Term, Avimex shall notify Novavax in writing whether Avimex is exercising the
Option at that time. If Avimex notifies Novavax in writing that it is not
exercising the Option at that time, or if Avimex does not provide any written
notice to Novavax within the 7 day period, then Novavax may enter into
arrangements with one or more third parties to sell Influenza Vaccine in the
Territory, using the clinical trial data as described in Section 5.3, [* * *].
          Section 5.3 Effect of Option Exercise or Option Termination
Unexercised; Use of Clinical Trial Data.
     (a) If the Option is exercised, and during the term of the Distribution
Agreement, (i) the results (including all data) of the clinical trials conducted
in the Evaluation may be used in the Territory exclusively by Avimex; and
Novavax may use such results in any Regulatory Submission with any governmental
or health authorities in

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
any country or with any international organization anywhere in the world, except
in the Territory; provided, however, if submission of the results to a
regulatory authority is required by Law, regulation or that Regulatory Authority
(as reasonably determined by the parties together when not clear), then Novavax
may submit such results, and (ii) Novavax will not authorize any Third Party to
distribute Influenza Vaccine in the Territory under the sanitary registration
obtained in the name of Novavax under this Agreement with the assistance of
Avimex; provided that Novavax may authorize and cooperate with a Third Party in
seeking a separate sanitary registration for selling Influenza Vaccine in the
Territory as long as such application does not make use of the results as
provided in (i).
     (b) If Avimex does not exercise the Option during the 7 day period set
forth in Section 5.2(b), or fails to provide any notice in such 7 day period,
the Option terminates unexercised under Section 5.5, this Agreement is
terminated by Novavax under Sections 7.2(a), (b) or (c) or by Avimex under
Section 7.2(d), or the Distribution Agreement terminates at the election of
Avimex or due to an uncured breach of Avimex, Novavax may, or may authorize
Third Parties to, (i) use the results (including all data) of the clinical
trials conducted in the Evaluation anywhere in the world without exception
and/or (ii) distribute and sell Influenza Vaccine in the Territory under the
sanitary registration obtained in the name of Novavax under this Agreement with
the assistance of Avimex.
          Section 5.4 Execution of Distribution Agreement. The parties agree to
execute the Distribution Agreement in the form attached hereto as Exhibit A upon
the next business day following the date on which the option is exercised
exercised under Section 5.2.
          Section 5.5 Termination of Option; Potential Payment by Novavax.
     (a) The Option shall terminate, if not yet exercised, upon expiration of
the Term or as provided in Article 7 upon early termination of this Agreement
under Article 7.
     (b) The Option shall terminate if Novavax desires to submit the Regulatory
Submissions to seek Regulatory Approval and Avimex declines to cooperate or
participate in such submission.
     (c) If (i) the Option terminates under Section 5.5(b), or Avimex does not
exercise the Option during the 7 day period set forth in Section 5.2(b), or
fails to provide any notice in such 7 day period, and (ii) Novavax enters into a
distribution arrangement with another company based in Mexico, and (iii) such
distributor sells at least [* * *] doses of Influenza Vaccine in Mexico, then
Novavax shall pay to Avimex [* * *].
ARTICLE 6
RIGHT OF FIRST NEGOTIATION

12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          Section 6.1 Grant of Right of Negotiation. Subject to the commitment
to enter into a Collaboration and License Agreement between Novavax and
Laboratories Farmaceuticos Rovi, S.A., based on the executed Head of Terms dated
June 29, 2009, a redacted copy of which has been provided to Avimex, and further
subject to exercise of the Option and Regulatory Approval, Novavax hereby agrees
to negotiate, in good faith and on a non-exclusive basis, with Avimex for
certain non-exclusive distribution rights to (i) Novavax’s seasonal human
influenza vaccine (“Seasonal Vaccine”) in the Territory and (ii) the Influenza
Vaccine and Seasonal Vaccine in the Latin American countries that are listed on
Exhibit C. Such negotiations shall commence within three (3) months of the
Option Exercise and continue for no more than thirty (30) days.
ARTICLE 7
TERM AND TERMINATION
          Section 7.1 Term. The term of this Agreement will commence on the
Effective Date and, unless earlier terminated as provided in this Article 7,
will continue in full force and effect until December 31, 2009 (the “Term”),
unless the Option is exercised or deemed exercised, in which case, the Term ends
December 31, 2010.
          Section 7.2 Termination for Cause.
     (a) Termination for Material Breach. This Agreement may be terminated
effective immediately by written notice by a Party at any time during the Term
if the other Party materially breaches this Agreement, which breach remains
uncured for 30 days measured from the date written notice of such breach is
given to the breaching Party. Such notice must specify the nature of the breach
and demand its cure; provided, however, that if such breach is not capable of
being cured within the stated period and the breaching Party uses Commercially
Reasonable Efforts to cure such breach during such period and presents a
mutually agreeable remediation plan for such breach, this Agreement will not
terminate and the cure period will be extended for such period provided in the
remediation plan as long as the breaching party continues to use Commercially
Reasonable Efforts to pursue the cure as provided in such remediation plan.
Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the limitations set forth in Section 8.6, termination will not be
deemed to relieve a defaulting Party from any liability arising from such
default.
     (b) Violation of Law. This Agreement may be terminated by Novavax on giving
15 days’ written notice to Avimex, which will be effective on the expiration
date of such 15 day period in the event that the Avimex or any of its Affiliates
are convicted of a felony for violating, or a final, non-appealable order is
issued by a court of competent jurisdiction finding that Avimex or any of its
Affiliates violated, any Applicable Laws, the Federal Foreign Corrupt Practices
Act (or analogous law) or any securities laws or regulations (collectively, the
“Relevant Laws”), which are of such a nature that such violation of such
Relevant Laws would prevent or substantially diminish

13



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
either Party from performing or having the ability to perform its obligations
pursuant to this Agreement. Such notice of termination must be given within
15 days of Novavax becoming aware of the circumstances described in this
Section 7.2(b).
     (c) Bankruptcy. This Agreement may be terminated by written notice by
either Party at any time during the Term of this Agreement if the other Party
will file in any court or agency, pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of that
Party or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party will be served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition is not dismissed within 60 days after the filing thereof, or if the
other Party proposes or is a Party to any dissolution or liquidation, or if the
other Party makes an assignment for the benefit of its creditors.
     (d) Termination for Convenience. Prior to its expiration, this Agreement
may be terminated in its entirety at any time by Avimex effective upon at least
30 days prior written notice to Novavax for any reason. If Avimex terminates
under this Section 7.2(d), Avimex will provide all assistance reasonably
requested by Novavax for at least 90 days after the effective date of such
termination to provide such assistance as may be reasonably useful or necessary
for Novavax to continue with the development and testing of the Influenza
Vaccine; provided that Novavax is responsible for expenses after termination.
Notwithstanding the foregoing sentence, Avimex will not be required to undertake
any development activities after providing notice of termination under this
Section 7.2(d) for a material safety issue but will provide assistance in
identifying, further characterizing and fully documenting such issue.
          Section 7.3 Effects of Termination.
     (a) Effects of Termination by Novavax. If this Agreement is terminated by
Novavax under Section 7.2(a), Section 7.2(b) or Section 7.2(c), or if Avimex
terminates under Section 7.2(d), then the following provisions will be effective
upon such termination:
     (i) Avimex will furnish Novavax with reasonable cooperation to assure a
smooth transition of any clinical or other studies in progress related to the
Influenza Vaccine which Novavax determines to continue in compliance with
Applicable Laws and ethical guidelines applicable to the transfer or termination
of any such studies; provided that Novavax is responsible for expenses after
termination. In addition, Avimex will transfer to Novavax all data and
information related to the Influenza Vaccine generated or held by or on behalf
of Avimex and will return all Novavax Confidential Information to Novavax;

14



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (ii) Until termination is effective, Avimex will continue to perform its
obligations hereunder, except with respect to activities that Novavax elects to
discontinue; and
     (iii) The Option shall terminate.
     (b) Effects of Termination by Avimex. If this Agreement is terminated by
Avimex pursuant to Section 7.2(a), Section 7.2(b) or Section 7.2(c), then until
termination is effective, Novavax will continue to perform its obligations
hereunder, except with respect to activities that Avimex elects to discontinue.
          Section 7.4 Survival of Certain Obligations. Expiration or termination
of this Agreement will not relieve the Parties of any obligation accruing before
such expiration or termination. The provisions of this Agreement that must, by
their nature, survive expiration or termination of this Agreement to give effect
to their intent, will so survive, including without limitation Article 3,
Article 7, Article 8, or Article 9. Any expiration or early termination of this
Agreement will be without prejudice to the rights of either Party against the
other accrued or accruing under this Agreement before termination.
ARTICLE 8
PRODUCT LIABILITY, INDEMNIFICATION, AND INSURANCE
          Section 8.1 Indemnification by Novavax. Novavax will indemnify, defend
and hold harmless Avimex, its Affiliates, and each of its and their respective
employees, officers, directors and agents (each, an “Avimex Indemnified Party”)
from and against any and all losses, damages, liabilities, settlements,
penalties, fines, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Liability”) that the Avimex
Indemnified Party may be required to pay to one or more Third Parties to the
extent resulting from or arising out of:
     (a) any Novavax representation or warranty set forth in this Agreement
being untrue in any material respect when made or any material breach by Novavax
of any of its covenants or obligations hereunder;
     (b) gross negligence or willful misconduct of Novavax; or
     (c) except, in each case, to the extent caused by the gross negligence or
willful misconduct of Avimex or any Avimex Indemnified Party, or by breach of
this Agreement by Avimex.
          Section 8.2 Indemnification by Avimex. Avimex will indemnify, defend
and hold harmless Novavax, its Affiliates, Sublicensees, distributors and each
of its and their respective employees, officers, directors and agents (each, a
“Novavax Indemnified Party”) from

15



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
and against any and all Liabilities that the Novavax Indemnified Party may be
required to pay to one or more Third Parties to the extent resulting from or
arising out of:
     (a) any Avimex representation or warranty set forth in this Agreement being
untrue in any material respect when made or a material breach by Avimex of any
of its covenants or obligations hereunder;
     (b) gross negligence or willful misconduct of Avimex; or
     (c) except in each case, to the extent caused by the gross negligence or
willful misconduct of Novavax or any Novavax Indemnified Party, or by breach of
this Agreement by Novavax.
          Section 8.3 Product Liability Claims. Notwithstanding anything to the
contrary contained in Article 8 of this Agreement, the Parties intend for the
customer(s) of all Product to provide indemnification to Avimex and Novavax for
any product liability claim that may arise from the sale or use of Product.
Avimex shall use its best efforts to obtain covenants of indemnification for all
such product liability claims, but shall not be responsible for product
liability claims by virtue of its inability to obtain such indemnification
despite its best efforts.
          Section 8.4 Procedure. Each Party will notify the other in the event
it becomes aware of a claim for which indemnification may be sought hereunder or
for which Liability is shared pursuant to this Article 8. In case any proceeding
(including any governmental investigation) is instituted involving any Party in
respect of which indemnity may be sought pursuant to this Article 8, such Party
(the “Indemnified Party”) will promptly notify the other Party (the
“Indemnifying Party”) in writing and the Indemnifying Party and Indemnified
Party will meet to discuss how to respond to any claims that are the subject
matter of such proceeding. The Indemnifying Party, upon request of the
Indemnified Party, will retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and will pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party will have the right to retain its own counsel, but the fees
and expenses of such counsel will be at the expense of the Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party will have mutually
agreed to the retention of such counsel and payment of fees and expenses or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both Parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. All such fees and expenses incurred
pursuant to Section 8.1 or Section 8.2 will be reimbursed as they are incurred.
The Indemnifying Party will not be liable for any settlement of any proceeding
unless effected with its written consent. The Indemnifying Party will not,
without the written consent of the Indemnified Party, effect any settlement of
any pending or threatened proceeding in respect of which the Indemnified Party
is, or arising out of the same set of facts could have been, a party and
indemnity could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims to which the indemnity relates that are the subject matter
of such proceeding.

16



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          Section 8.5 Insurance. Each Party shall obtain and maintain, during
the Term of this Agreement, commercial general liability insurance, including
but not limited to products liability and clinical insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Section 8.1 or Section 8.2, as applicable, or self-insurance, with limits
of not less than 5 million U.S. dollars per occurrence and 10 million U.S.
dollars in the aggregate. Each Party shall list the other Party as an additional
insured party on the insurance policies described in this Section 8.5.
          Section 8.6 Liability Limitations. NOTWITHSTANDING THE FOREGOING, IN
NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A PARTY’S WILLFUL
MISCONDUCT OR ARISE FROM A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
Article 8.
ARTICLE 9
MISCELLANEOUS.
          Section 9.1 Governing Law; Jurisdiction; Dispute Resolution.
     (a) Governing Law. The interpretation and construction of this Agreement
will be governed by the laws of the State of Maryland and the United States of
America, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
     (b) Dispute Resolution. In the event of a dispute arising out of or
relating to this Agreement, either Party will provide written notice of the
dispute to the other, in which event the dispute will be referred to the
executive officers designated below or their successors, for attempted
resolution by good faith negotiations within 15 days after such notice is
received. The initial designated officers (“Initial Officers”) are initially as
follows:

     
For Novavax:
  Its Chief Executive Officer
For Avimex:
  Its General Director

          If the Initial Officers are unable to resolve the dispute within
10 days, the matter shall be referred to the following:

     
For Novavax:
  Its Chairman of the Board
For Avimex:
  Its Chairman of the Board

17



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
In the event the Chairmen of the Boards do not resolve such dispute within
5 days of the dispute being elevated to their review, either Party may, after
the expiration of the 15 day period from receipt of the notice, seek to resolve
the dispute through arbitration in accordance with Section 9.1(c).
          (c) Arbitration.
     (i) Arbitration Claims. Any claim, dispute, or controversy of whatever
nature arising between the Parties out of or relating to this Agreement that is
not resolved under Section 9.1(b) within the required 15 day time period,
including without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Arbitration Claim”), will be resolved by final and
binding arbitration before a single expert with relevant industry experience
selected by the Parties or, if the Parties cannot agree within ten (10) days, a
panel of three experts with relevant industry experience (each, an
“Arbitrator”). The panel of three Arbitrators shall be appointed in accordance
with the Rules of Arbitration of the International Chamber of Commerce. The
Arbitration will be administered under the Rules of Arbitration of the
International Chamber of Commerce (the “Administrator”). The arbitration will be
held in Mexico City, Mexico and conducted in English. The Arbitrators will be
instructed by the Parties to complete the arbitration within 60 days after
selection of the final Arbitrator.
     (ii) Arbitrators’ Award. The Arbitrators will, within 15 calendar days
after the conclusion of the arbitration hearing, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
decision or award rendered by the Arbitrators will be final and non-appealable,
and judgment may be entered upon it in accordance with applicable law in any
court of competent jurisdiction. The Arbitrators will be authorized to award
compensatory damages, but will NOT be authorized (i) to award non-economic
damages, such as for emotional distress, pain and suffering or loss of
consortium, (ii) to award punitive damages, or (iii) to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder;
provided, however, that the damage limitations described in parts (i) and
(ii) of this sentence will not apply if such damages are statutorily imposed.
     (iii) Costs. Each Party will bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration and the costs of the arbitrator
selected by it, and will pay an equal share of the fees and costs of the third
arbitrator; provided, however, the Arbitrators will be authorized to determine
whether a party is the prevailing party, and if so, to award to that prevailing
party

18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the Administrator and the
Arbitrators.
     (iv) Compliance with this Agreement. Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding is pending
under this Agreement, the Parties will continue to comply with all those terms
and provisions of this Agreement that are not the subject of the pending
arbitration proceeding.
     (v) Injunctive or Other Equity Relief. Nothing contained in this Agreement
will deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.
          Section 9.2 Definitions. Capitalized terms not defined herein shall
have the meaning set forth below:
     (a) “Affiliate” means, with respect to a Person, any Person that controls,
is controlled by, or is under common control with such first Person. For
purposes of this definition only, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of a Person, whether
through ownership of voting securities or by contract relating to voting rights
or corporate governance, or (b) to own, directly or indirectly, more than 50% of
the outstanding voting securities or other ownership interests of such Person.
     (b) “Applicable Law” means all applicable statutes, ordinances,
regulations, rules, or orders of any kind whatsoever of any Regulatory
Authority, as amended from time to time in the Territory, and, if applicable,
under the laws of the United States.
     (c) “Change of Control” means any of the following: (i) the sale or
disposition of all or substantially all of the assets of a Party to a Third
Party, (ii) the acquisition by a Third Party or any group of Persons acting in
concert, other than an employee benefit plan (or related trust) sponsored or
maintained by a Party or any of its Affiliates, of more than 50% of such Party’s
outstanding shares of voting capital stock (e.g., capital stock entitled to vote
generally for the election of directors), (iii) the appointment or election to
the board of directors of a Party of members constituting a majority of such
board who were not appointed, approved or recommended for election by the board
of directors as constituted immediately prior to the appointment or election of
such majority, or (iv) the merger or consolidation of a Party with or into
another corporation or entity, other than, in the case of (ii) or (iii), an
acquisition or a merger or consolidation of a Party in which holders of shares
of such Party’s voting capital stock immediately prior to the acquisition,
merger or consolidation have at least 50% of the ownership of voting capital
stock of the

19



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
acquiring Third Party or the surviving entity in such merger or consolidation,
as the case may be, immediately after the merger or consolidation.
Notwithstanding the foregoing, a Change of Control will not be deemed to occur
on account of the acquisition of securities of a Party by an institutional
investor, or Affiliate thereof, that acquires a Party’s securities in a
transaction or series of related transactions as a passive investment which does
not affect the management of such Party, or a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the corporate
domicile of a Party.
     (d) “Commercially Reasonable Efforts” means those efforts and resources
normally used by a Third Party similarly situated to a Party hereunder for a
product or compound owned by such Third Party or to which such Third Party has
rights of the type such Party has hereunder, taking into account, without
limitation, issues of safety and efficacy, product profile, the proprietary
position of the product or compound, the regulatory environment and status of
the compound, and other relevant scientific factors, market conditions then
prevailing, including the competitive environment, profitability, the extent of
market exclusivity, the cost to develop the compound or product, health economic
claims, and other similar factors reasonably determined by the Third Party to be
relevant. Without limiting the foregoing, Commercially Reasonable Efforts as it
applies to the development the Influenza Vaccine hereunder means adherence to
the activities and time lines (to the extent adherence to such activities and
time lines is controllable by the Party responsible for performing such
activities) set forth in the protocols, as may be amended from time to time
based on the results of studies conducted with the Materials, as may be amended
from time to time, and regulatory factors.
     (e) “Confidential Information” means, with respect to a Party, all
information (and all tangible and intangible embodiments thereof), which is
Controlled by such Party, is disclosed by such Party to the other Party pursuant
to this Agreement, and is designated as confidential in writing by the
disclosing Party whether by letter or by use of an appropriate stamp or legend,
prior to, at the time or promptly after any such information is disclosed by the
disclosing Party to the other Party. In addition, any information which is
orally, electronically or visually disclosed by a Party, or is disclosed in
writing without an appropriate letter, stamp or legend, will constitute
Confidential Information if the disclosing Party, within 30 days after such
disclosure, delivers to the receiving Party a written document or documents
describing the information disclosed and referencing the place and date of such
oral, visual, electronic or written disclosure and the names of the Person(s) to
whom such disclosure was made.
     (f) “Control” or “Controlled” means, with respect to any intellectual
property right of a Party, that the Party or its Affiliate owns or has a license
to such intellectual property right and has the ability to grant access, a
license, or a sublicense to such intellectual property right to the other Party
as provided in this Agreement without violating an agreement with or other
rights of any Third Party.

20



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (g) “Person” means any individual, corporation, company, limited liability
company, partnership, limited liability partnership, trust, estate,
proprietorship, joint venture, association, organization, or entity.
     (h) “Production Costs” means the fully loaded cost of all raw materials,
consumables and supplies, labor, and production time.
     (i) “Regulatory Approval” means the approval and market authorization of a
Regulatory Authority in a country necessary to develop, manufacture, or
commercialize, including pricing and reimbursement approval where required, the
Influenza Vaccine in the Territory.
     (j) “Regulatory Authority” means any international (e.g., EMEA), national,
regional, state, or local regulatory agency, department, bureau, commission,
council, or other governmental entity in the Territory involved in the granting
of Regulatory Approval for the Influenza Vaccine in the Territory.
     (k) “Regulatory Submission” means applications for obtaining Regulatory
Approval and registration, notification, and other submissions made to or with a
Regulatory Authority that are necessary or reasonably desirable to develop,
manufacture, or commercialize the Influenza Vaccine in the Territory, whether
obtained before or after Regulatory Approval in the Territory. Regulatory
Submissions include, without limitation, investigative new drug applications and
NDAs, and amendments and supplements to any of the foregoing and their foreign
counterparts, applications for pricing and reimbursement approvals, and all
proposed labels, labeling, package inserts, monographs, and packaging for the
Influenza Vaccine in the Territory.
     (l) “Third Party” means any Person other than Novavax, Avimex and their
respective Affiliates.
     (m) “Third Party Licensee” means a Third Party to whom Novavax has licensed
any rights to the Influenza Vaccine in any country outside the Territory.
          Section 9.3 Force Majeure. No liability will result from, and no right
to terminate will arise, in whole or in part, based upon any delay in
performance or non-performance, in whole or in part, by either of the Parties to
this Agreement to the extent that such delay or non-performance is caused by an
event of Force Majeure. “Force Majeure” means an event that is beyond the
reasonable control of a non-performing Party (the “Force Majeure Party”),
including an act of God, act of the other Party, war, riot, civil commotion,
terrorist act, malicious damage, epidemic, quarantine, fire, flood, storm,
natural disaster or compliance with any law or governmental order, rule,
regulation or direction, whether or not it is later held to be invalid or
inapplicable. The Force Majeure Party will within ten days of the occurrence of
the Force Majeure event, give written notice to the other Party stating the
nature of the Force Majeure event, its anticipated duration and any action being
taken to avoid or minimize its effect. Any suspension of performance will be of
no greater scope and of no longer duration than is

21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
reasonably required and the Force Majeure Party will use reasonable effort to
remedy its inability to perform; provided, however, if the suspension of
performance continues or is anticipated to continue for 30 days after the date
of the occurrence, the unaffected Party will have the right but not the
obligation to perform on behalf of the Force Majeure Party for a period of such
Force Majeure and such additional period as may be reasonably required to assure
a smooth and uninterrupted transition of such activities. If such failure to
perform would constitute a material breach of this Agreement in the absence of
such event of Force Majeure, and continues for six months from the date of the
occurrence and the Parties are not able to agree on appropriate amendments
within such period, such other Party will have the right, notwithstanding the
first sentence of this Section 9.3, to terminate this Agreement immediately by
written notice to the Force Majeure Party, in which case neither Party will have
any liability to the other except for those rights and liabilities that accrued
prior to the date of termination and the consequences of termination pursuant to
Section 7.3(a) or Section 7.3(b), as applicable, as if such termination was a
termination as to which such consequences applied.
          Section 9.4 Additional Approvals. Avimex and Novavax will cooperate
and use respectively all reasonable efforts to make all other registrations,
filings and applications, to give all notices and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications authorizations, permits and waivers, if any, and to do all other
things necessary or desirable for the consummation of the transactions as
contemplated hereby. Neither Party will be required, however, to divest or
out-license products or assets or materially change its business if doing so is
a condition of obtaining any governmental approvals of the transactions
contemplated by this Agreement.
          Section 9.5 Waiver and Non-Exclusion of Remedies. A Party’s failure to
enforce, at any time or for any period of time, any provision of this Agreement,
or to exercise any right or remedy will not constitute a waiver of that
provision, right or remedy or prevent such Party from enforcing any or all
provisions of this Agreement and exercising any rights or remedies. To be
effective any waiver must be in writing. The rights and remedies provided in
this Agreement are cumulative and do not exclude any other right or remedy
provided by law or otherwise available except as expressly set forth in this
Agreement.
          Section 9.6 Notices.
     (a) Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement must
be in writing, must refer specifically to this Agreement and will be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 9.6(b) or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 9.6(a). Such Notice will be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second business day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service.
This Section 9.6(a) is not

22



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.
          (b) Address for Notice.

              For Novavax:       Novavax, Inc.     9920 Belward Campus Drive    
Rockville, MD 20850     United States
 
  Fax:   240-268-2148
 
  Attn:   Senior Vice President, International
and Government Alliances
 
            With a copy to:
 
            Ballard Spahr LLP     1735 Market Street, 51st Floor    
Philadelphia, PA 19103
 
  Fax:   215-864-9073
 
  Attn:   Jennifer Miller
 
            For Avimex:
 
            Laboratorio Avi-Mex S.A. de C.V.     Maiz #18. Col. Granjas
Esmeralda CP 09810     Mexico City, Mexico
 
  Fax:   (55) 54450462
 
  Attn:   Bernardo Lozano Dubernard, General Director

          Section 9.7 Entire Agreement. This Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior agreements, whether written or
oral, with respect to the subject matter of this Agreement. Each Party confirms
that it is not relying on any representations, warranties or covenants of the
other Party except as specifically set out in this Agreement. Nothing in this
Agreement is intended to limit or exclude any liability for fraud. All Exhibits
or Schedules referred to in this Agreement are intended to be and are hereby
specifically incorporated into and made a part of this Agreement. In the event
of any inconsistency between any such Exhibits or Schedules and this Agreement,
the terms of this Agreement will govern.
          Section 9.8 Amendment. Any amendment or modification of this Agreement
must be in writing and signed by authorized representatives of both Parties.

23



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          Section 9.9 Assignment. Avimex may not assign its rights or delegate
its obligations under this Agreement, in whole or in part, by operation of law,
via a Change in Control, or otherwise, without the prior written consent of
Novavax which can be given or withheld in Novavax’s discretion. Novavax may not
assign its rights or delegate its obligations under this Agreement, in whole or
in part, without the consent of Avimex, provided, however, that this Agreement
may be assigned by Novavax in connection with a Change in Control.
          Section 9.10 No Benefit to Others. The provisions of this Agreement
are for the sole benefit of the Parties and their successors and permitted
assigns, and they will not be construed as conferring any rights in any other
persons except as otherwise expressly provided in this Agreement.
          Section 9.11 Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original and all of
which taken together will be deemed to constitute one and the same instrument.
An executed signature page of this Agreement delivered by facsimile transmission
will be as effective as an original executed signature page.
          Section 9.12 Severability. To the fullest extent permitted by
applicable law, the Parties waive any provision of law that would render any
provision in this Agreement invalid, illegal or unenforceable in any respect. If
any provision of this Agreement is held to be invalid, illegal or unenforceable,
in any respect, then such provision will be given no effect by the Parties and
will not form part of this Agreement. To the fullest extent permitted by
applicable law and if the rights or obligations of any Party will not be
materially and adversely affected, all other provisions of this Agreement will
remain in full force and effect and the Parties will use their best efforts to
negotiate a provision in replacement of the provision held invalid, illegal or
unenforceable that is consistent with applicable law and achieves, as nearly as
possible, the original intention of the Parties.
          Section 9.13 Further Assurance. Each Party will perform all further
acts and things and execute and deliver such further documents as may be
necessary or as the other Party may reasonably require to implement or give
effect to this Agreement.
          Section 9.14 Publicity. It is understood that the Parties will issue a
press release announcing the execution of this Agreement in such form as the
Parties mutually agree. The Parties will consult with each other reasonably and
in good faith with respect to the text and timing of any subsequent press
releases relating to this Agreement or the activity hereunder prior to the
issuance thereof, provided that a Party may not unreasonably withhold consent to
such releases, and that either Party may issue such press releases as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure or which are consistent
with information disclosed in prior releases properly made hereunder.
          Section 9.15 Relationship of the Parties. The status of a Party under
this Agreement will be that of an independent contractor. Nothing contained in
this Agreement will

24



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
be construed as creating a partnership, joint venture, or agency relationship
between the Parties or, except as otherwise expressly provided in this
Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties, or commitments on behalf of the other
Party. All Persons employed by a Party or any of its Affiliates are employees of
such Party or its Affiliates and not of the other Party or such other Party’s
Affiliates and all costs and obligations incurred by reason of any such
employment will be for the account and expense of such Party or its Affiliates,
as applicable.

25



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     IN WITNESS WHEREOF, duty authorized representatives of the Parties have
duly executed this Agreement to be effective as of the Effective Date.

                              NOVAVAX, INC.       Laboratorio Avi-mex, S.A. de
C.V.    
 
                            By:   /s/ Rahul Singhvi       By:   /s/ Bernard
Lozano                          
 
  Name:   Rahul Singhvi           Name:   Bernard Lozano    
 
  Title:   President and CEO           Title:   General Director    

26



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit A
Form of Distribution Agreement

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
DISTRIBUTION AGREEMENT
     THIS DISTRIBUTION AGREEMENT (this “Agreement”) dated                     
___, 20__ (the “Effective Date”), is entered into by and between Novavax, Inc.,
a corporation organized under the laws of Delaware, United States (the
“Supplier”), and Laboratorio Avi-Mex, S.A. de C.V., a private company organized
under the federal laws of Mexico (the “Distributor”). Each of Supplier and
Distributor may be collectively referred to as the “Parties” and each
individually as a “Party”.
WITNESSETH:
     WHEREAS, Supplier is a manufacturer of the Product (as defined herein), and
desires that Product be sold to customers in the Territory (as defined herein);
     WHEREAS, Supplier and Distributor are parties to that certain Materials
Transfer Agreement dated October 19, 2009 (the “Materials Transfer Agreement”),
pursuant to which Distributor was granted an option to enter into this
Agreement, which option was exercised on                      ___, 20__;
     WHEREAS, Distributor desires to purchase Product for resale to its
customers in the Territory and to otherwise act as a sales representative for
Product in the Territory; and
     WHEREAS, Supplier desires that Distributor act in such capacities in the
Territory.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and intending to be legally bound, the parties hereby agree as
follows.
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below.
     “Affiliate” means any corporation, firm, partnership, or other entity,
whether de jure or de facto, that directly or indirectly controls, is controlled
by or is under common control with a party to this Agreement.
     “Change of Control” means any of the following: (i) the sale or disposition
of all or substantially all of the assets of a Party to a Third Party, (ii) the
acquisition by a Third Party or any group of Persons acting in concert, other
than an employee benefit plan (or related trust) sponsored or maintained by a
Party or any of its Affiliates, of more than 50% of such Party’s outstanding
shares of voting capital stock (e.g., capital stock entitled to vote generally
for the election of directors), (iii) the appointment or election to the board
of directors of a Party of members constituting a majority of such board who
were not appointed, approved or recommended for election by the board of
directors as constituted immediately prior to the

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
appointment or election of such majority, or (iv) the merger or consolidation of
a Party with or into another corporation or entity, other than, in the case of
(ii) or (iii), an acquisition or a merger or consolidation of a Party in which
holders of shares of such Party’s voting capital stock immediately prior to the
acquisition, merger or consolidation have at least 50% of the ownership of
voting capital stock of the acquiring Third Party or the surviving entity in
such merger or consolidation, as the case may be, immediately after the merger
or consolidation. Notwithstanding the foregoing, a Change of Control will not be
deemed to occur on account of the acquisition of securities of a Party by an
institutional investor, or Affiliate thereof, that acquires a Party’s securities
in a transaction or series of related transactions as a passive investment which
does not affect the management of such Party, or a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the corporate
domicile of a Party.
     [* * *]
     “Net Sales” means the gross amount invoiced for any sale of the Product by
Distributor, to a non-Affiliate in a bona fide arm’s length transaction, less
the following deductions, in each case to the extent specifically related to the
Product and taken by the Distributor or otherwise paid for or accrued by the
Distributor in accordance with GAAP (“Permitted Deductions”):
     (i) trade, cash, promotional and quantity discounts and wholesaler fees;
     (ii) taxes on sales (such as excise, sales or use taxes or value added
taxes) to the extent imposed upon and paid directly with respect to the sales
price (and excluding national, sales or local taxes based on income);
     (iii) freight, insurance, packing costs and other transportation charges to
the extent included in the invoice price to the buyer;
     (iv) amounts repaid or credits taken by reason of damaged goods,
rejections, defects, expired dating, recalls, returns or because of retroactive
price reductions; and
     (v) charge back payments and rebates granted to (a) managed healthcare
organizations, (b) federal, state and/or provincial and/or local governments or
other agencies, (c) purchasers and reimbursers, or (d) trade customers,
including wholesalers and chain and pharmacy buying groups.
     It is understood that accruals taken as a deduction against Net Sales will
be periodically reviewed by Supplier in accordance with GAAP and if any accrual
is reversed by Distributor a corresponding credit will be made to Net Sales in
the period in which the reversal is made.
     “Product” means Novavax’s current monovalent intra-muscular H1N1 influenza
vaccine containing a virus like particle (VLP) consisting of [* * *]

A-2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
as designated as pandemic by the World Health Organization (WHO) Collaborating
Centers for Reference and Research on Influenza located at the Centers for
Disease Control and Prevention (CDC) in Atlanta, Georgia.
     [* * *]
     “Regulatory Authority” means the Federal Commission for Protection Against
Sanitary Risks in Mexico.
     “Territory” means the country of Mexico.
     “Third Party” means any entity or person other than a party to this
Agreement or an Affiliate of either the Supplier or the Distributor.
     “Third Party Licensee” means a Third Party to whom Supplier has licensed
any rights to the Product in any country outside the Territory.
     Section 1.2 Additional Definitions. Each of the following definitions is
set forth in the section of this Agreement indicated below:

     
Administrator
  Section 9.1(c)(i)
Agreement
  First Paragraph
Arbitration Claim
  Section 9.1(c)(i)
Arbitrator
  Section 9.1(c)(i)
Authorized Recipients
  Section 12.1
Confidential Information
  Section 12.1
Delivered
  Section 5.1
Delivery
  Section 5.1
Disclosing Party
  Section 12.1
Distributor
  First Paragraph
Distributor Indemnified Party
  Section 8.1
Effective Date
  First Paragraph
Final Report
  Section 4.3(c)
Force Majeure
  Section 14.3
Force Majeure Party
  Section 14.3
Indemnified Party
  Section 11.4
Indemnifying Party
  Section 11.4
Initial Officers
  Section 14.1(b)
Initial Order
  Section 4.2
JSC
  Section 6.1
Liability
  Section 8.1
Materials Transfer Agreement
  Recitals
Order
  Section 3.1(c)
Product Liability Claim
  Section 11.3
Recall
  Section 9.3
Receiving Party
  Section 12.1

A-3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

     
Shipped Product
  Section 5.1
Supplier
  First Paragraph
Supplier Indemnified Party
  Section 11.2
Term
  Section 13.1
Transfer Price
  Section 4.3(a)

     Section 1.3 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring either party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” in any form shall mean including without limitation.
ARTICLE 2
APPOINTMENT AS DISTRIBUTOR
     Section 2.1 Distribution Rights. Supplier hereby grants Distributor the
non-exclusive right to purchase the Product described in Exhibit A attached
hereto during the Term of this Agreement from the Supplier and to sell or resell
the Product to any customer located in the Territory. The rights of the
Distributor are subject to the terms and conditions of this Agreement. No rights
whatsoever are granted to distribute Product outside the Territory, whether
directly or indirectly through purchasers in the Territory for resale or other
distribution outside the Territory. Distributor hereby agrees to market,
promote, sell, service and support the Product in conformity with and subject to
the terms and conditions of this Agreement and further agrees not to sell or
otherwise distribute Product to purchasers in the Territory for resale or other
distribution outside the Territory. Distributor agrees that nothing herein shall
be deemed to grant any right or license, express or implied, under any patents,
know-how or other proprietary rights or intellectual property owned or
controlled by Supplier.
     Section 2.2 Consideration for Distribution Rights. As consideration for the
rights granted pursuant to Section 2.1, Distributor shall pay Supplier the
following non-refundable, non-creditable payments:
     (a) [* * *] within twenty (20) days of [* * *]; and
     (b) [* * *] within twenty (20) days of [* * *].
     Section 2.3 Nature of Relationship. The relationship established between
Supplier and Distributor by this Agreement is that of supplier and
representative. Distributor is an independent contractor under this Agreement
and shall not have the right to assume or create any obligation of any kind,
either express or implied, on behalf of Supplier, except as expressly provided
for in this Agreement. Nothing in this Agreement shall be deemed to establish or

A-4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
otherwise create a relationship of principal and agent, employer and employee,
or otherwise between Supplier and Distributor.
     Section 2.4 Right to Sell Other Product. During the Term, the Distributor
will have the right and discretion to sell, and enter into distribution
agreements to resell, products of Third Parties; provided, however, that
Distributor may not distribute other pandemic influenza vaccines for use in
humans that are directly competitive with the Product unless specifically agreed
to in writing in advance by Supplier. Distributor shall avoid all circumstances
and actions that would place Distributor in a position of adverse interest or
divided loyalty with respect to its obligations under this Agreement.
ARTICLE 3
RESPONSIBILITIES
     Section 3.1 Responsibilities of Distributor. Distributor shall at all times
during the Term of this Agreement:
          (a) assume all market risk relating to Product in the Territory (being
the risk the Product does not sell in the Territory);
          (b) except as set forth in Supplier’s warranties, assume all risks
relating to inventory, including risk related to Product quality (but not with
respect to product recalls), order processing errors, mistakes in the
communication of Product specifications, customer credit, customer liability or
other and related matters;
          (c) actively and diligently promote the sale of the Product by, among
other things, solicitation of inquiries and calls on customers and prospective
customers to obtain inquiries, and by rendering such services as may be required
to present and sell the Product;
          (d) maintain at all times a stock of Product at the warehouse location
in Mexico City, Mexico necessary to supply reasonable estimated demand by
Distributor, and to maintain delivery times not to exceed two (2) weeks to
customers, with consideration given to normal time delays outside the reasonable
control of the Distributor. Such Product is to be stored according to Supplier’s
instructions and dispatched under the inventory principles of FIFO (first in
first out);
          (e) develop and implement a quality control process for Product
handling in the Territory;
          (f) cooperate with and represent Supplier in promotional efforts;
          (g) maintain records and summary reports regarding such communications
with customers and prospective customers, and shall provide such items to
Supplier upon request of Supplier;

A-5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          (h) furnish to Supplier such other reports and information relating to
the purpose of this Agreement (which includes but is not limited to sales
activities, market prices, Product and strategies of competitors, possible new
Product, future customer needs, market trends, and related matters) that may
reasonably be requested from time to time by Supplier or that Distributor shall
become aware of during the Term of this Agreement;
          (i) deliver the Product in the packaging provided;
          (j) perform administrative support functions such as maintenance of
accurate and current customer records, order processing, customer credit review,
customer invoicing, and accounts receivable processing for all sales of the
Product to customers in the Territory;
          (k) comply with all tax, including value-added taxes, import and
export and custom laws, rules and regulations in the Territory; and
          (l) immediately notify Supplier in writing of any claim or notice
received that alleges that the Product infringes any patent, trademark,
copyright, trade secret, or similar law in order to allow Supplier to defend
such claims.
     Section 3.2 Responsibilities of Supplier. Supplier shall at all times
during the Term of this Agreement:
          (a) supply Product to Distributor in accordance with this Agreement;
          (b) provide to Distributor, without charge, such technical information
materials regarding the Product as Supplier deems reasonably necessary; and full
information with respect to all Product specification changes.
          (c) assume no market risk (risk that Product does not sell in the
Territory); and
          (d) assume responsibility for all costs and risks related to the
manufacture and sale of Product not expressly assumed by Distributor under this
Agreement.
     Section 3.3 Regulatory Information. Supplier accepts the responsibility to
provide the Distributor with complete information regarding limitations on the
use of the Product. Responsibilities of the parties with regard to obtaining and
maintaining all governmental approvals, except those related to customs and
importation, necessary for the Distributor to sell the Product in the Territory
are set forth in the Materials Transfer Agreement.

A-6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ARTICLE 4
TERMS OF SALE OF PRODUCT
     Section 4.1 Purchase of Product. Distributor shall purchase all Product
ordered from Supplier pursuant to Section 4.2 and shall retain it in its own
inventory at the warehouse in Mexico City, Mexico. Distributor shall deliver
such Product to its customers, and shall be responsible for sending invoices to
such customers and for collecting any purchase price or other charges due
therefor. Supplier shall not be responsible for, or incur any liability in
respect to, sales by Distributor to its end customers.
     Section 4.2 Orders; Minimum Initial Order. On the Effective Date,
Distributor is deemed to have ordered [* * *] doses of [* * *] mg of the Product
(provided Supplier has the capacity and yield levels to produce such amounts and
subject to proration if the final dose of the Product is greater or less than [*
* *] mg per dose) (the “Initial Order”). Subject to further agreement of the
parties, Supplier may order, purchase and sell additional doses of Product under
the terms and conditions of this Agreement.
     Section 4.3 Payment Terms.
     (a) Prepayments. Distributor shall pay Supplier a 20% prepayment of the
Transfer Price of the Initial Order within ten (10) days of the Initial Order.
     (b) Transfer Price. Distributor shall pay to Supplier a “Transfer Price”
equal to [* * *] per dose for the first [* * *] doses of the Product delivered
to Supplier and [* * *] per dose for all other doses of the Product delivered to
Supplier within 30 days of delivery; provided that the Transfer Price shall be
reduced for the first [* * *] doses of Product delivered the amounts paid by
Distributor to Supplier pursuant to (x) Section 1.4(b) of the Materials Transfer
Agreement and (y) Section 4.3(a) of this Agreement.
     (c) Additional Purchase Price (Adjustment to Net Sales Percentage). Within
thirty (30) days of Distributor’s sale of all of the Product in the Initial
Order, Distributor shall submit to Supplier a comprehensive and detailed written
report, with back-up documentation as Supplier may reasonably request, detailing
and documenting, all purchases and sales of the Product, the Net Sales
therefrom, and the relevant calculations in accordance with the foregoing (the
“Final Report”). The Final Report shall set forth the additional purchase price
to be paid by Distributor to Supplier, if any, which shall be calculated as
follows:
     (i) [* * *]% of Net Sales of sales of the first [* * *] doses of the
Product sold;
     (ii) Plus [* * *]% of Net Sales of sales of all other doses of the Product
sold;

A-7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (iii) Less an amount, if a positive number, equal to the product of (A) [*
* *]% of the amount that the average Net Sales price per dose sold exceeds [* *
*] and (B) the number of doses sold;
     (iv) Less the prepayment paid by Distributor to Supplier pursuant to
Section 4.3(a));
     (v) Less the amounts paid by Distributor to Supplier pursuant to
Section 1.4(b) of the Materials Transfer Agreement; and
     (vi) Less the amount paid by Distributor to Supplier pursuant to Section
4.3(b).
     Section 4.4 Letter of Credit. On the date of execution of this Agreement,
Distributor will provide an irrevocable letter of credit, in form and substance
and issued by a banking institution reasonably acceptable to Supplier, in the
amount of the aggregate of the PrePayment and Transfer Price to be paid by
Distributor for the Initial Order. Supplier shall be entitled to draw on the
Letter of Credit, with no action required on the part of Distributor, if
Distributor fails to make timely payment of the PrePayment or the Transfer
Price.
     Section 4.5 Taxes. Any foreign, federal, state, county or local sales, use,
value-added or excise tax or similar charge, including customs and import
duties, or other tax assessment (other than that assessed against income),
license fee (other than royalties owed to Third Parties) or other charge
lawfully assessed or charged on the sale or transportation of Shipped Product
sold pursuant to this Agreement after Delivery to Distributor shall be paid by
Distributor.
     Section 4.6 Currency. All purchase transactions between Supplier and
Distributor shall be denominated in, and all reports and calculations of
payments shall be made in United States Dollars.
ARTICLE 5
SHIPMENT AND DELIVERY
     Section 5.1 Shipment. Delivery shall occur for Product purchased from
Supplier (“Shipped Product”) [* * *] (“Delivery” or “Delivered”).
     Section 5.2 Delivery. For Delivery of Shipped Product, Supplier and
Distributor will agree to shipping instructions.
     Section 5.3 Export Licenses: Import Certificates; Customs and Regulatory
Approvals.
          (a) Distributor’s Responsibilities. Distributor, at its cost, shall
obtain all authorizations required to import the Shipped Product into the
Territory; and pay all applicable freight, import and custom duties, taxes and
fees.

A-8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          (b) Supplier’s Responsibilities. Supplier shall: (i) obtain any export
license required to export the Shipped Product to the Territory and obtain all
required export authorizations; and (ii) take all reasonable steps to cooperate
with Distributor in complying with any import, export or custom regulations
applicable to the Shipped Product, to the extent consistent with applicable law,
including filling out necessary paperwork or reports to obtain any applicable
waiver, exemption or reduction of such duties in a timely manner.
     Section 5.4 Title and Risk of Loss. Title to and risk of loss of Shipped
Product shall pass to Distributor at the place and time of Delivery. Any loss or
damage to Shipped Product prior to Delivery shall be at Supplier’s risk.
ARTICLE 6
JOINT STEERING COMMITTEE.
     Section 6.1 Overview. The Parties will establish a Joint Steering Committee
(“JSC”) that will be responsible for overseeing the marketing, pricing and
distribution of the Product in the Territory, and will serve as a forum for
exchanging data, information, and Development strategy(ies) regarding the
Product. The Parties anticipate that the JSC will perform the functions ascribed
to it in this Section 6.1; provided, however, that the functions and operations
of the JSC may be altered from time to time during the Term by the mutual
agreement of the Parties to appropriately address ongoing requirements with
respect to the marketing and distribution of the Product.
     Section 6.2 Membership. The JSC will consist of three senior
representatives from each Party, including at least one executive level officer
from each Party. Supplier and Distributor will each designate a co-chair for the
JSC. The co-chairs will be responsible for calling meetings and setting the
agenda (which will include a list of all participants expected at a meeting) and
circulating such agenda at least ten days prior to each meeting and distributing
minutes of the meetings within 30 days following such meeting (which minutes
will be in the English language), but will not otherwise have any greater power
or authority than any other member of the JSC. Each member must have expertise
in regulatory matters, medical affairs, clinical research, commercialization,
marketing, distribution or such other expertise as appropriate to the activities
of the JSC. From time to time, the JSC may invite personnel of the Parties or
other outside consultants who are agreed upon by the Parties, in each case
having commercial, marketing, reimbursement or other expertise to participate in
discussions of the JSC as appropriate to assist in the activities of the JSC.
     Section 6.3 Responsibilities. The JSC’s responsibilities will include,
among others: (i) reviewing Distributor’s strategy for marketing and selling the
Product in the Territory; (ii) overseeing the implementation or any marketing or
distribution strategy in the Territory (including strategies related to
reimbursement, advertising and promotion, brand integrity, sale and launch
sequence); (iii) overseeing the strategy and implementation of the branding of
the Product in the Territory, including the selection and maintenance of any
trademarks to be used in connection with the Product in the Territory (provided
that Supplier approval is required for all

A-9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
trademarks) and (iv) establishing usage instructions for the trademarks. No
license, either express or implied, is granted to any trademarks between the
parties by virtue of this Agreement. Any trademarks of the parties shall remain
each Party’s property at all times.
     Section 6.4 Meetings. During the Term, the JSC will meet at such frequency
as will be established by the Parties. Meetings of the JSC will alternate
between the offices of the Parties or their Affiliates, unless otherwise agreed
upon by the members of the JSC, or may be held telephonically or by video
conference. All meetings of the JSC will be conducted in English. Meetings of
the JSC will be effective only if at least one representative of each Party is
in attendance or participating in the meeting. Members of the JSC may
participate in and vote at meetings by telephone. Each Party will be responsible
for expenses incurred by its employees and its members of the JSC in attending
or otherwise participating in JSC meetings. Each Party will use reasonable
efforts to cause its representatives to attend the meetings of the JSC. If a
representative of a Party is unable to attend a meeting, such Party may
designate an alternate with equivalent experience and authority as such
representative to attend such meeting in place of the absent representative.
     Section 6.5 Minutes. The minutes of each JSC meeting must provide a
description in reasonable detail of the discussions held at the meeting and a
list of any actions, decisions or determinations approved by the JSC. Minutes of
each JSC meeting will be approved or disapproved, and revised as necessary, at
the next meeting. Minutes will be kept in English.
     Section 6.6 Elevation and Dispute Resolution. Each Party’s representatives
on the JSC will collectively have one vote on all matters that are within the
responsibility of such committee. The members of each committee will use
reasonable efforts to reach consensus on all decisions. In the event that the
members of the JSC are unable to agree on a particular issue, such issue will be
referred to Distributor’s Chief Executive Officer and Supplier’s Chief Executive
Officer. Subject to the remaining provisions of this Section 6.6, all matters
relating to the marketing and distribution of the Products must be determined by
consensus of the Parties. The Parties will from time to time identify a panel of
mutually agreed consultants with expertise in vaccine distribution to assist the
JSC in the resolution of issues taking into consideration the interests of each
Party and, upon the request of either Party, such experts will be requested to
advise as to distribution issues where consensus cannot be reached, with the
advice of such experts not to be unreasonably rejected except with respect to
any decision that requires consent of Supplier (e.g., trademarks).
ARTICLE 7
REPORTS, RECORDS AND AUDIT
     Section 7.1 Reports. By the 5th day of each month, Distributor shall
deliver to Supplier a true and accurate report, giving a comprehensive and
detailed written report, with back-up documentation as Supplier may reasonably
request, detailing and documenting, for the preceding calendar month, all sales
of the Product, the Net Sales therefrom, deductions applicable to determine Net
Sales thereof, a calculation of the amount due to Supplier for the relevant
period. Each report also will contain Distributor’s good faith, non-binding
estimate of

A-10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
total Net Sales for all Products by Distributor for each of the next three
calendar months beginning with the calendar month in which such report is
delivered.
     Section 7.2 Records; Audit. During the term of this Agreement and for three
(3) years thereafter, Distributor shall keep complete and accurate records of
sales of Products and such other matters as may affect the determination of any
amount payable to Supplier hereunder in sufficient detail to enable certified
public accountants engaged by Supplier to determine any amounts payable to
Supplier under this Agreement. Distributor shall permit certified public
accountants engaged by Supplier, at Supplier’s expense (except as provided
below), to examine, not more than once in any six-month period, its books,
ledgers, and records during regular business hours for the purpose of and to the
extent necessary to verify any report required under this Agreement or the
accuracy of any amount payable hereunder. Payment of any underpayment shall be
made as soon as practicable upon receipt of the report of the accountants.
Should any examination conducted by Supplier or its representatives pursuant to
the provisions of this paragraph result in an increase of more than 10% of any
payment due Supplier hereunder, Distributor shall be obligated to reimburse any
out of pocket expenses incurred by Supplier with respect to such examination
within thirty (30) days after receipt of an invoice therefor from Supplier.
ARTICLE 8
WARRANTIES
     Section 8.1 Warranties Provided by Supplier. The warranties provided by
Supplier to Distributor with respect to the Product are:
          (a) Product Warranty. Supplier warrants that the Product sold by it is
free from defects in materials and workmanship and conform to the specifications
as described in the applicable package insert that accompany the Product.
Supplier makes no other warranty, expressed or implied, with respect to the
Product, including any warranty of merchantability or fitness for any particular
purpose. Notification of any breach of warranty must be made within 30 days
after receipt as to shipment-related claims and within 90 days for all other
claims. No claim shall be honored if Distributor fails to notify Supplier within
the period specified.
          (b) Limitations of Liability. Supplier makes no express warranty, and
excludes and disclaims, to the extent permitted by applicable law, any and all
implied warranties including, without limitation, implied warranties in
connection with the design, sale and merchantability or fitness of the Product
for any particular purpose or use, except for the specific warranties related to
the Product provided herein.
     Section 8.2 Right to Extend Warranties to Distributors and Customers.
          (a) Supplier extends to Distributor the warranties with respect to all
Product sold to Distributor pursuant to this Agreement, and specifically
authorizes and consents to the right of Distributor to pass on such warranty
protection to its customers;

A-11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
provided, however, Supplier shall have no obligations with respect to Product
warranties except those obligations as set forth in Section 8.1.
          (b) Supplier shall take responsibility, as between Distributor and
Supplier, for all customer warranty claims properly honored by Distributor that
falls under the terms of Supplier’s warranties set forth above in Section 8.1.
The parties will work together to develop procedures and mechanisms, as
necessary, to effectuate the foregoing.
     Section 8.3 Representations and Covenants of Distributor.
          (a) With respect to the Product, Distributor shall:
     (i) not make any representation, warranty, or guaranty in connection with
the Product other than as authorized by Supplier, unless Distributor agrees, in
writing, to assume full liability for such representation, warranty or guaranty;
     (ii) advise Supplier of any claim for damages or breach of warranty in
respect to the Product asserted by a customer purchasing such Product from
Distributor and shall cooperate with Supplier in the defense or handling of such
claims; and
     (iii) promptly furnish Supplier with product samples and any related
information when a warranty claim is made by a customer.
          (b) Distributor represents and warrants to Supplier that, and
Distributor covenants that, none of Distributor or any of its Subsidiaries or
any of their respective representatives has or will corruptly (within the
meaning of Applicable Law) or otherwise illegally offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value to: (1) any government or
similar official for purposes of (A) (i) influencing any act or decision of such
official in his or her official capacity, (ii) inducing such official to do or
omit to do any act in violation of the lawful duty of such official, or
(iii) securing any improper advantage; or (B) inducing such official to use his
or her influence with a governmental entity or regulatory body to affect or
influence any act or decision of such governmental entity or regulatory body, in
order to assist Distributor or any of its Subsidiaries in obtaining or retaining
business for or with, or directing business to, any Person; (2) any political
party or official thereof or any candidate for political office for purposes of
(A) (i) influencing any act or decision of such party, official, or candidate in
its or his or her official capacity, (ii) inducing such party, official, or
candidate to do or omit to do an act in violation of the lawful duty of such
party, official, or candidate, or (iii) securing any improper advantage; or
(B) inducing such party, official, or candidate to use its or his or her
influence with a governmental entity or regulatory body to affect or influence
any act or decision of such governmental entity or regulatory body in order to
assist Distributor or any of its Subsidiaries in obtaining or retaining business
for or with, or directing business to, any Person; or (3) any Person, while
knowing that all or a

A-12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
portion of such money or thing of value will be offered, given, or promised,
directly or indirectly, to any official, to any political party or official
thereof, or to any candidate for political office, for purposes of (A)
(i) influencing any act or decision of such official, political party, party
official, or candidate in his or her or its official capacity, (ii) inducing
such official, political party, party official, or candidate to do or omit to do
any act in violation of the lawful duty of such official, political party, party
official, or candidate, or (iii) securing any improper advantage; or
(B) inducing such official, political party, party official, or candidate to use
his or her or its influence with a governmental entity or regulatory body to
affect or influence any act or decision of such governmental entity or
regulatory body, in order to assist Distributor or any of its Subsidiaries in
obtaining or retaining business for or with, or directing business to, any
Person, or will do any of the foregoing.
ARTICLE 9
REGULATORY COMPLIANCE, CUSTOMER COMPLAINTS AND RECALL
     Section 9.1 No Modification. Distributor shall not modify, repackage,
reformulate or alter any Shipped Product, including its label, except with
specific written authorization from Supplier.
     Section 9.2 Customer Complaints. In the event either party receives a
customer complaint regarding Shipped Product, such party shall promptly notify
the other of such complaint. If the Shipped Product giving rise to such
complaint was sold by Distributor, then Distributor shall evaluate the complaint
and promptly notify Supplier in writing regarding such evaluation. Any adverse
events shall be reported and handled as provided in the Pharmacovigilance
Agreement between the parties, a copy of which is attached to this Agreement as
Exhibit A.
     Section 9.3 Event of Recall and Withdrawal. The parties’ responsibilities
with regard to any request, directive or order that Shipped Product be recalled
or withdrawn issued or impending from any governmental or regulatory authority
in the Territory, or any court order of competent jurisdiction orders such
recall or withdrawal, or if either party reasonably determines after
consultation with the other that a recall or withdrawal is necessary or
advisable shall be controlled by the Pharmacovigilance Agreement.
ARTICLE 10
REPRESENTATIONS
     Section 10.1 Of Supplier. Supplier represents and warrants to Distributor
as follows:
          (a) it is a corporation duly organized and validly existing under the
laws of Delaware, U.S.A.;

A-13



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
          (b) it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;
          (c) the execution, delivery and performance by it of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any other agreement or relationship; and
          (d) it has the right to transfer full unencumbered title to all
Product sold to Distributor under this Agreement.
     Section 10.2 Of Distributor. Distributor represents and warrants to
Supplier as follows:
          (a) it is a private company organized and validly existing under the
federal laws of Mexico;
          (b) it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and
          (c) the execution, delivery and performance by it of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any other agreement or relationship.
ARTICLE 11
PRODUCT LIABILITY, INDEMNIFICATION, AND INSURANCE
     Section 11.1 Indemnification by Supplier. Supplier will indemnify, defend
and hold harmless Distributor, its Affiliates, and each of its and their
respective employees, officers, directors and agents (each, a “Distributor
Indemnified Party”) from and against any and all losses, damages, liabilities,
settlements, penalties, fines, and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Liability”) that the
Distributor Indemnified Party may be required to pay to one or more Third
Parties to the extent resulting from or arising out of:
     (a) any Supplier representation or warranty set forth in this Agreement
being untrue in any material respect when made or any material breach by
Supplier of any of its covenants or obligations hereunder;
     (b) gross negligence or willful misconduct of Supplier; or
     (c) except, in each case, to the extent caused by the gross negligence or
willful misconduct of Distributor or any Distributor Indemnified Party, or by
breach of this Agreement by Distributor.
     Section 11.2 Indemnification by Distributor. Distributor will indemnify,
defend and hold harmless Supplier, its Affiliates, Sublicensees, distributors
and each of its and their respective employees, officers, directors and agents
(each, a “Supplier Indemnified Party”) from

A-14



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
and against any and all Liabilities that the Supplier Indemnified Party may be
required to pay to one or more Third Parties to the extent resulting from or
arising out of:
     (a) any Distributor representation or warranty set forth in this Agreement
being untrue in any material respect when made or a material breach by
Distributor of any of its covenants or obligations hereunder;
     (b) gross negligence or willful misconduct of Distributor; or
     (c) except in each case, to the extent caused by the gross negligence or
willful misconduct of Supplier or any Supplier Indemnified Party, or by breach
of this Agreement by Supplier.
     Section 11.3 Product Liability Claims. Notwithstanding anything to the
contrary contained in Article 8 of this Agreement, the parties intend for the
customer(s) of all Product to provide indemnification to Distributor and
Supplier for any product liability claim that may arise from the sale or use of
Product. Distributor shall use its best efforts to obtain covenants of
indemnification for all such product liability claims, but shall not be
responsible for product liability claims by virtue of its inability to obtain
such indemnification despite its best efforts.
     Section 11.4 Procedure. Each Party will notify the other in the event it
becomes aware of a claim for which indemnification may be sought hereunder or
for which Liability is shared pursuant to this Article 8. In case any proceeding
(including any governmental investigation) is instituted involving any Party in
respect of which indemnity may be sought pursuant to this Article 8 such Party
(the “Indemnified Party”) will promptly notify the other Party (the
“Indemnifying Party”) in writing and the Indemnifying Party and Indemnified
Party will meet to discuss how to respond to any claims that are the subject
matter of such proceeding. The Indemnifying Party, upon request of the
Indemnified Party, will retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and will pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party will have the right to retain its own counsel, but the fees
and expenses of such counsel will be at the expense of the Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party will have mutually
agreed to the retention of such counsel and payment of fees and expenses or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both Parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. All such fees and expenses incurred
pursuant to Section 8.1 or Section 8.2 will be reimbursed as they are incurred.
The Indemnifying Party will not be liable for any settlement of any proceeding
unless effected with its written consent. The Indemnifying Party will not,
without the written consent of the Indemnified Party, effect any settlement of
any pending or threatened proceeding in respect of which the Indemnified Party
is, or arising out of the same set of facts could have been, a party and
indemnity could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims to which the indemnity relates that are the subject matter
of such proceeding.

A-15



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     Section 11.5 Insurance. Each Party shall obtain and maintain, during the
Term of this Agreement, commercial general liability insurance, including but
not limited to products liability and clinical insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Section 8.1 or Section 8.2as applicable, or self-insurance, with limits of
not less than 5 million U.S. dollars per occurrence and 10 million U.S. dollars
in the aggregate. Each Party shall list the other Party as an additional insured
party on the insurance policies described in this Section 8.5.
     Section 11.6 Liability Limitations. NOTWITHSTANDING THE FOREGOING, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A PARTY’S WILLFUL
MISCONDUCT OR ARISE FROM A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
Article 8.
ARTICLE 12
CONFIDENTIALITY
     Section 12.1 Confidential Information. Except to the extent expressly
permitted by this Agreement and subject to the provisions of Section 3.1(b) and
Section 3.1(c) at all times during the Term and for five years following the
expiration or termination of this Agreement, each Party (a “Receiving Party”)
(a) will keep completely confidential and will not publish or otherwise disclose
any Confidential Information furnished to it by the other Party (a “Disclosing
Party”), except to those of the Receiving Party’s employees, Affiliates,
consultants or representatives who have a need to know such information
(collectively, “Authorized Recipients”) to perform such Party’s obligations
hereunder and (b) will not use Confidential Information of the Disclosing Party
directly or indirectly for any purpose other than performing its obligations
hereunder. The Receiving Party will be liable for any breach by any of its
Authorized Recipients of the restrictions set forth in this Agreement.
Notwithstanding the foregoing, Supplier may disclose Confidential Information of
Distributor to Third Party Licensees to the extent necessary to comply with or
conduct activities under written arrangements with such Third Party Licensees
provided that such arrangements include obligations of confidentiality.
     Section 12.2 Exceptions to Confidentiality. The Receiving Party’s
obligations set forth in this Agreement will not extend to any Confidential
Information of the Disclosing Party:
     (i) that is or hereafter becomes part of the public domain through no
wrongful act, fault or negligence on the part of a Receiving Party or its
Authorized Recipients;
     (ii) that is received from a Third Party without restriction and without
breach of any agreement or fiduciary duty between such Third Party and the
Disclosing Party;

A-16



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (iii) that the Receiving Party can demonstrate by competent evidence was
already in its possession without any limitation or restriction on use or
disclosure prior to its receipt from the Disclosing Party;
     (iv) that is generally made available to Third Parties by the Disclosing
Party without any restriction imposed by the Disclosing Party on disclosure,
whether such restriction is by contract, fiduciary duty or by operation of law;
or
     (v) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party without any reference to
Confidential Information.
     Section 12.3 Authorized Disclosure. Each Party and its Authorized
Recipients may disclose Confidential Information to the extent that such
disclosure is made in response to a valid order, governmental inquiry, or
request (each an “Order”) of a court of competent jurisdiction or other agency,
as applicable; provided, however, that the Receiving Party must first have given
notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to quash such Order or to obtain a protective order requiring that
the Confidential Information and/or documents that are the subject of such Order
be held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the Order was issued; and provided further that if an
Order is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such Order will be limited to that
information that is legally required to be disclosed in such response to such
Order.
     Section 12.4 Notification. The Receiving Party will notify the Disclosing
Party immediately, and cooperate with the Disclosing Party as the Disclosing
Party may reasonably request, upon the Receiving Party’s discovery of any loss
or compromise of the Disclosing Party’s Confidential Information.
     Section 12.5 Destruction of Confidential Information. Upon the expiration
or earlier termination of this Agreement, the Receiving Party will (a) destroy
all tangible embodiments of Confidential Information of the Disclosing Party,
including any and all copies thereof, and those portions of any documents,
memoranda, notes, studies, and analyses prepared by the Receiving Party or its
Authorized Recipients that contain, incorporate, or are derived from such
Confidential Information and provide written certification of such destruction
to the Disclosing Party in a form reasonably acceptable to the Disclosing Party,
provided that the legal department of the Receiving Party will have the right to
retain one copy of any such tangible embodiments for archival purposes, provided
such copy will continue to be maintained on a confidential basis subject to the
terms of this Agreement, and (b) immediately cease, and will cause its
Authorized Recipients to cease, use of such Confidential Information as well as
any information or materials that contain, incorporate, or are derived from such
Confidential Information.
     Section 12.6 Use of Name and Disclosure of Terms. Each Party will keep the
existence of, the terms of, and the transactions covered by this Agreement
confidential and will not disclose such information to any other Person through
a press release or otherwise, or mention or otherwise use the name, insignia,
symbol, trademark, trade name, or logotype of the other Party

A-17



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
or its Affiliates in any manner without the prior written consent of the other
Party in each instance (which will not be unreasonably withheld). The
restrictions imposed by this Section 3.1(f) will not prohibit either Party from
making any disclosure that is required by applicable law, rule, or regulation or
the requirements of a national securities exchange or another similar regulatory
body including disclosing such information in any clinical trial database
maintained by or on behalf of a Party. Further, the restrictions imposed on each
Party under this Section 3.1(f) are not intended, and will not be construed, to
prohibit a Party from identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Section 3.1(f).
     Section 12.7 Remedies. The Parties acknowledge and agree that the
restrictions set forth in this Article 12 are reasonable and necessary to
protect the legitimate interests of the Parties and that neither Party would
have entered into this Agreement in the absence of such restrictions, and that
any breach or threatened breach of any provision of this Article 12 will result
in irreparable injury to the other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
Article 12 by a Party, the other Party will be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights will be
cumulative and in addition to any other rights or remedies to which such Party
may be entitled in law or equity. The breaching Party agrees to waive any
requirement that the non-breaching Party (i) post a bond or other security as a
condition for obtaining any such relief and (ii) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 3.1(g) is intended, or
will be construed, to limit the Parties’ rights to equitable relief or any other
remedy for a breach of any provision of this Agreement.
     Section 12.8 Survival. The provisions of this Article shall survive the
expiration or sooner termination of this Agreement.
ARTICLE 13
TERM AND TERMINATION
     Section 13.1 Term. The term of this Agreement shall commence on the
Effective Date and will remain in effect until December 31, 2010, unless
terminated earlier under the provisions herein (the “Term”).
     Section 13.2 Termination for Cause.
     (a) Termination for Material Breach. This Agreement may be terminated
effective immediately by written notice by a Party at any time during the Term
if the other Party materially breaches this Agreement, which breach remains
uncured for 30 days measured from the date written notice of such breach is
given to the breaching Party. Such notice must specify the nature of the breach
and demand its cure; provided, however, that if such breach is not capable of
being cured within the stated period and the

A-18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
breaching Party uses Commercially Reasonable Efforts to cure such breach during
such period and presents a mutually agreeable remediation plan for such breach,
this Agreement will not terminate and the cure period will be extended for such
period provided in the remediation plan as long as the breaching party continues
to use Commercially Reasonable Efforts to pursue the cure as provided in such
remediation plan. Notwithstanding anything to the contrary set forth in this
Agreement, but subject to the limitations on liability set forth in Articles 8
and 11, termination will not be deemed to relieve a defaulting Party from any
liability arising from such default.
     (b) Violation of Law. This Agreement may be terminated by Novavax on giving
15 days’ written notice to Avimex, which will be effective on the expiration
date of such 15 day period in the event that the Avimex or any of its Affiliates
are convicted of a felony for violating, or a final, non-appealable order is
issued by a court of competent jurisdiction finding that Avimex or any of its
Affiliates violated, any Applicable Laws, the Federal Foreign Corrupt Practices
Act (or analogous law) or any securities laws or regulations (collectively, the
“Relevant Laws”), which are of such a nature that such violation of such
Relevant Laws would prevent or substantially diminish either Party from
performing or having the ability to perform its obligations pursuant to this
Agreement. Such notice of termination must be given within 15 days of Novavax
becoming aware of the circumstances described in this Section 13.2(b).
     (c) Bankruptcy. This Agreement may be terminated by written notice by
either Party at any time during the Term of this Agreement if the other Party
will file in any court or agency, pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of that
Party or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party will be served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition is not dismissed within 60 days after the filing thereof, or if the
other Party proposes or is a Party to any dissolution or liquidation, or if the
other Party makes an assignment for the benefit of its creditors.
     Section 13.3 Rights and Duties on Termination. On termination of this
Agreement:
          (a) Distributor shall have no further right to purchase or sell
Product; provided, however, that Distributor to and Supplier may agree to
wind-down provisions allowing Distributor to sell, or return Supplier, Product
in its inventory or placed at customer locations, after termination of this
Agreement; and
          (b) Supplier shall have the right to retain any sums already paid by
Distributor under this Agreement, and Distributor shall pay all sums accrued
that are then due under this Agreement.
     Section 13.4 Survival of Certain Obligations. Expiration or termination of
this Agreement will not relieve the Parties of any obligation accruing before
such expiration or termination. The provisions of this Agreement that must, by
their nature, survive expiration or

A-19



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
termination of this Agreement to give effect to their intent, will so survive,
including without limitation Articles 11 and 12 and Sections 7.2, 14.1, 14.2,
14.5 and 14.13. Any expiration or early termination of this Agreement will be
without prejudice to the rights of either Party against the other accrued or
accruing under this Agreement before termination.
ARTICLE 14
MISCELLANEOUS.
     Section 14.2 Governing Law; Jurisdiction; Dispute Resolution.
     (a) Governing Law. The interpretation and construction of this Agreement
will be governed by the laws of the State of Maryland, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
     (b) Dispute Resolution. In the event of a dispute arising out of or
relating to this Agreement, either Party will provide written notice of the
dispute to the other, in which event the dispute will be referred to the
executive officers designated below or their successors, for attempted
resolution by good faith negotiations within 15 days after such notice is
received. The initial designated officers (“Initial Officers”) are initially as
follows:

  For Novavax:    Its Chief Executive Officer     For Avimex:    Its Chief
Executive Officer

          If the Initial Officers are unable to resolve the dispute within
10 days, the matter shall be referred to the following:

  For Novavax:    Its Chairman of the Board     For Avimex:    Its Chairman of
the Board

In the event the Chairmen of the Boards do not resolve such dispute within
5 days of the dispute being elevated to their review, either Party may, after
the expiration of the 15 day period from receipt of the notice, seek to resolve
the dispute through arbitration in accordance with Section 15.2.
     Section 14.2 Arbitration.
     (a) Arbitration Claims. Any claim, dispute, or controversy of whatever
nature arising between the Parties out of or relating to this Agreement that is
not resolved under Section 9.1(b) within the required 30 day time period,
including without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination,

A-20



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
validity, performance and/or breach of this Agreement (“Arbitration Claim”),
will be resolved by final and binding arbitration before a single expert with
relevant industry experience selected by the Parties or, if the Parties cannot
agree within ten (10) days, a panel of three experts with relevant industry
experience (each, an “Arbitrator”). The panel of three Arbitrators shall be
appointed in accordance with the Rules of Arbitration of the International
Chamber of Commerce. The Arbitration will be administered under the Rules of
Arbitration of the International Chamber of Commerce (the “Administrator”). The
arbitration will be held in Mexico City, Mexico and conducted in English. The
Arbitrators will be instructed by the Parties to complete the arbitration within
90 days after selection of the final Arbitrator.
     (b) Arbitrators’ Award. The Arbitrators will, within 15 calendar days after
the conclusion of the arbitration hearing, issue a written award and statement
of decision describing the essential findings and conclusions on which the award
is based, including the calculation of any damages awarded. The decision or
award rendered by the Arbitrators will be final and non-appealable, and judgment
may be entered upon it in accordance with applicable law in any court of
competent jurisdiction. The Arbitrators will be authorized to award compensatory
damages, but will NOT be authorized (i) to award non-economic damages, such as
for emotional distress, pain and suffering or loss of consortium, (ii) to award
punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed.
     (c) Costs. Each Party will bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration and the costs of the arbitrator
selected by it, and will pay an equal share of the fees and costs of the third
arbitrator; provided, however, the Arbitrators will be authorized to determine
whether a party is the prevailing party, and if so, to award to that prevailing
party reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the Administrator and the
Arbitrators.
     (d) Compliance with this Agreement. Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding is pending
under this Agreement, the Parties will continue to comply with all those terms
and provisions of this Agreement that are not the subject of the pending
arbitration proceeding.
     (e) Injunctive or Other Equity Relief. Nothing contained in this Agreement
will deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.
     Section 14.3 Force Majeure. No liability will result from, and no right to
terminate will arise, in whole or in part, based upon any delay in performance
or non-performance, in whole or

A-21



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
in part, by either of the Parties to this Agreement to the extent that such
delay or non-performance is caused by an event of Force Majeure. “Force Majeure”
means an event that is beyond the reasonable control of a non-performing Party
(the “Force Majeure Party”), including an act of God, act of the other Party,
war, riot, civil commotion, terrorist act, malicious damage, epidemic,
quarantine, fire, flood, storm, natural disaster or compliance with any law or
governmental order, rule, regulation or direction, whether or not it is later
held to be invalid or inapplicable. The Force Majeure Party will within ten days
of the occurrence of the Force Majeure event, give written notice to the other
Party stating the nature of the Force Majeure event, its anticipated duration
and any action being taken to avoid or minimize its effect. Any suspension of
performance will be of no greater scope and of no longer duration than is
reasonably required and the Force Majeure Party will use reasonable effort to
remedy its inability to perform; provided, however, if the suspension of
performance continues or is anticipated to continue for 30 days after the date
of the occurrence, the unaffected Party will have the right but not the
obligation to perform on behalf of the Force Majeure Party for a period of such
Force Majeure and such additional period as may be reasonably required to assure
a smooth and uninterrupted transition of such activities. If such failure to
perform would constitute a material breach of this Agreement in the absence of
such event of Force Majeure, and continues for six months from the date of the
occurrence and the Parties are not able to agree on appropriate amendments
within such period, such other Party will have the right, notwithstanding the
first sentence of this Section 14.3, to terminate this Agreement immediately by
written notice to the Force Majeure Party, in which case neither Party will have
any liability to the other except for those rights and liabilities that accrued
prior to the date of termination and the consequences of termination pursuant to
Section 13.3, as if such termination was a termination as to which such
consequences applied.
     Section 14.4 Waiver and Non-Exclusion of Remedies. A Party’s failure to
enforce, at any time or for any period of time, any provision of this Agreement,
or to exercise any right or remedy will not constitute a waiver of that
provision, right or remedy or prevent such Party from enforcing any or all
provisions of this Agreement and exercising any rights or remedies. To be
effective any waiver must be in writing. The rights and remedies provided in
this Agreement are cumulative and do not exclude any other right or remedy
provided by law or otherwise available except as expressly set forth in this
Agreement.
     Section 14.5 Notices.
     (a) Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement must
be in writing, must refer specifically to this Agreement and will be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 9.6(b) or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 9.6(a). Such Notice will be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second business day (at the place of delivery)
after deposit with an

A-22



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
internationally recognized overnight delivery service. This Section 9.6(a) is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their obligations under the terms of this Agreement.

  (b)   Address for Notice.

For Novavax:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
United States
Fax: 240-268-2148
Attn: Senior Vice President, International
          and Government Alliances
With a copy to:
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Fax: 215-864-9073
Attn: Jennifer Miller
For Avimex:
Laboratorio Avi-Mex S.A. de C.V.
Maiz #18. Col. Granjas Esmeralda CP 09810
Mexico City, Mexico
Fax: (55) 54450462
Attn: Bernardo Lozano Dubernard, Director General
     Section 14.6 Entire Agreement. This Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior agreements, whether written or
oral, with respect to the subject matter of this Agreement. Each Party confirms
that it is not relying on any representations, warranties or covenants of the
other Party except as specifically set out in this Agreement. Nothing in this
Agreement is intended to limit or exclude any liability for fraud. All Exhibits
or Schedules referred to in this Agreement are intended to be and are hereby
specifically incorporated into and made a part of this Agreement. In the event
of any inconsistency between any such Exhibits or Schedules and this Agreement,
the terms of this Agreement will govern.
     Section 14.7 Amendment. Any amendment or modification of this Agreement
must be in writing and signed by authorized representatives of both Parties.
     Section 14.8 Assignment. Distributor may not assign its rights or delegate
its obligations under this Agreement, in whole or in part, by operation of law,
via a Change in Control, or otherwise, without the prior written consent of
Supplier which can be given or withheld in Supplier’s discretion. Supplier may
not assign its rights or delegate its obligations

A-23



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
under this Agreement, in whole or in part, without the consent of Distributor,
provided, however, that this Agreement may be assigned by Supplier in connection
with a Change in Control.
     Section 14.9 No Benefit to Others. The provisions of this Agreement are for
the sole benefit of the Parties and their successors and permitted assigns, and
they will not be construed as conferring any rights in any other persons except
as otherwise expressly provided in this Agreement.
     Section 14.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original and all of which taken
together will be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile transmission will be as
effective as an original executed signature page.
     Section 14.11 Severability. To the fullest extent permitted by applicable
law, the Parties waive any provision of law that would render any provision in
this Agreement invalid, illegal or unenforceable in any respect. If any
provision of this Agreement is held to be invalid, illegal or unenforceable, in
any respect, then such provision will be given no effect by the Parties and will
not form part of this Agreement. To the fullest extent permitted by applicable
law and if the rights or obligations of any Party will not be materially and
adversely affected, all other provisions of this Agreement will remain in full
force and effect and the Parties will use their best efforts to negotiate a
provision in replacement of the provision held invalid, illegal or unenforceable
that is consistent with applicable law and achieves, as nearly as possible, the
original intention of the Parties.
     Section 14.12 Further Assurance. Each Party will perform all further acts
and things and execute and deliver such further documents as may be necessary or
as the other Party may reasonably require to implement or give effect to this
Agreement.
     Section 14.13 Publicity. It is understood that the Parties will issue a
press release announcing the execution of this Agreement in such form as the
Parties mutually agree. The Parties will consult with each other reasonably and
in good faith with respect to the text and timing of any subsequent press
releases relating to this Agreement or the activity hereunder prior to the
issuance thereof, provided that a Party may not unreasonably withhold consent to
such releases, and that either Party may issue such press releases as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure or which are consistent
with information disclosed in prior releases properly made hereunder.
[SIGNATURES ON THE FOLLOWING PAGE.]

A-24



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     IN WITNESS WHEREOF, duty authorized representatives of the Parties have
duly executed this Agreement to be effective as of the Effective Date.

                          NOVAVAX, INC.       LABORATORIO AVI-MEX, S.A. DE C.V.
 
                       
By:
              By:                          
 
  Name:               Name:    
 
                       
 
  Title:               Title:    

A-25



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit A
Pharmacovigilance Agreement





--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit B
Use of Protocol Agreement
[* * *]





--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit C
List of Latin American Countries
[* * *]

